Exhibit 10.1
Credit Agreement
Dated as of
June 30, 2011
among
McMoRan Exploration Co.,
As Parent,
McMoRan Oil & Gas LLC,
as Borrower,
JPMorgan Chase Bank, N.A.,
as Administrative Agent,
Toronto Dominion (New York) LLC,
as Syndication Agent,
BNP Paribas,
As Documentation Agent,
and
The Lenders Party Hereto
Sole Lead Arranger and Sole Book runner
J.P. Morgan Securities LLC

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
Page
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS

         
Section 1.01 Terms Defined Above
    1  
Section 1.02 Certain Defined Terms
    1  
Section 1.03 Types of Loans and Borrowings
    20  
Section 1.04 Terms Generally; Rules of Construction
    20  
Section 1.05 Accounting Terms and Determinations; GAAP
    21  
 
        ARTICLE II THE CREDITS
 
       
Section 2.01 Commitments
    21  
Section 2.02 Loans and Borrowings
    21  
Section 2.03 Requests for Borrowings
    22  
Section 2.04 Interest Elections
    23  
Section 2.05 Funding of Borrowings
    24  
Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts
    24  
Section 2.07 Borrowing Base
    25  
Section 2.08 Letters of Credit
    27  
Section 2.09 Incremental Revolving Commitments
    31  
 
        ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES
 
       
Section 3.01 Repayment of Loans
    32  
Section 3.02 Interest
    32  
Section 3.03 Alternate Rate of Interest
    33  
Section 3.04 Prepayments
    33  
Section 3.05 Fees
    34  
 
        ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS
 
       
Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    35  
Section 4.02 Presumption of Payment by the Borrower
    36  
Section 4.03 Certain Deductions by the Administrative Agent
    36  
Section 4.04 Disposition of Proceeds
    36  
 
        ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES
 
       
Section 5.01 Increased Costs
    37  
Section 5.02 Break Funding Payments
    38  
Section 5.03 Taxes
    38  

i



--------------------------------------------------------------------------------



 



         
Section 5.04 Designation of Different Lending Office
    40  
Section 5.05 Replacement of Lenders
    40  
Section 5.06 Defaulting Lenders
    41  
 
        ARTICLE VI CONDITIONS PRECEDENT
 
       
Section 6.01 Effective Date
    42  
Section 6.02 Each Credit Event
    44  
 
        ARTICLE VII REPRESENTATIONS AND WARRANTIES
 
       
Section 7.01 Organization; Powers
    46  
Section 7.02 Authority; Enforceability
    46  
Section 7.03 Approvals; No Conflicts
    46  
Section 7.04 Financial Condition; No Material Adverse Change
    46  
Section 7.05 Litigation
    47  
Section 7.06 Environmental Matters
    47  
Section 7.07 Compliance with the Laws and Agreements; No Defaults
    48  
Section 7.08 Investment Company Act
    48  
Section 7.09 Taxes
    48  
Section 7.10 ERISA
    48  
Section 7.11 Disclosure; No Material Misstatements
    49  
Section 7.12 Insurance
    50  
Section 7.13 Restriction on Liens
    50  
Section 7.14 Subsidiaries
    50  
Section 7.15 Location of Business and Offices
    50  
Section 7.16 Properties; Titles, Etc.
    51  
Section 7.17 Maintenance of Properties
    51  
Section 7.18 Gas Imbalances, Prepayments
    52  
Section 7.19 Marketing of Production
    52  
Section 7.20 Swap Agreements
    52  
Section 7.21 Use of Loans and Letters of Credit
    52  
Section 7.22 Solvency
    53  
 
        ARTICLE VIII AFFIRMATIVE COVENANTS
 
       
Section 8.01 Financial Statements; Other Information
    53  
Section 8.02 Notices of Material Events
    55  
Section 8.03 Existence; Conduct of Business
    56  
Section 8.04 Payment of Obligations
    56  
Section 8.05 Performance of Obligations under Loan Documents
    56  
Section 8.06 Operation and Maintenance of Properties
    56  
Section 8.07 Insurance
    57  
Section 8.08 Books and Records; Inspection Rights
    57  
Section 8.09 Compliance with Laws
    57  
Section 8.10 Environmental Matters
    57  
Section 8.11 Further Assurances
    58  

ii



--------------------------------------------------------------------------------



 



         
Section 8.12 Reserve Reports
    59  
Section 8.13 Title Information
    60  
Section 8.14 Additional Collateral; Additional Guarantors
    60  
Section 8.15 ERISA Compliance
    61  
Section 8.16 Unrestricted Subsidiaries
    61  
Section 8.17 Marketing Activities
    62  
 
        ARTICLE IX NEGATIVE COVENANTS
 
       
Section 9.01 Financial Covenants
    62  
Section 9.02 Debt
    63  
Section 9.03 Liens
    64  
Section 9.04 Dividends, Distributions and Redemptions
    65  
Section 9.05 Investments, Loans and Advances
    66  
Section 9.06 Nature of Business; International Operations
    67  
Section 9.07 Proceeds of Notes
    67  
Section 9.08 ERISA Compliance
    67  
Section 9.09 Sale or Discount of Receivables
    68  
Section 9.10 Mergers, Etc.
    68  
Section 9.11 Sale of Properties
    69  
Section 9.12 Environmental Matters
    69  
Section 9.13 Transactions with Affiliates
    69  
Section 9.14 Subsidiaries
    70  
Section 9.15 Negative Pledge Agreements; Dividend Restrictions
    70  
Section 9.16 Gas Imbalances, Take-or-Pay or Other Prepayments
    70  
Section 9.17 Swap Agreements
    70  
Section 9.18 P&A Escrow Agreement
    71  
Section 9.19 Unrestricted Subsidiaries
    71  
 
        ARTICLE X EVENTS OF DEFAULT; REMEDIES
 
       
Section 10.01 Events of Default
    71  
Section 10.02 Remedies
    73  
 
        ARTICLE XI THE ADMINISTRATIVE AGENT
 
       
Section 11.01 Appointment; Powers
    74  
Section 11.02 Duties and Obligations of Administrative Agent
    74  
Section 11.03 Action by Administrative Agent
    75  
Section 11.04 Reliance by Administrative Agent
    76  
Section 11.05 Subagents
    76  
Section 11.06 Resignation of Administrative Agent
    76  
Section 11.07 Agents as Lenders
    76  
Section 11.08 No Reliance
    77  
Section 11.09 Administrative Agent May File Proofs of Claim
    77  
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens
    78  
Section 11.11 The Arrangers and the Agents
    78  

iii



--------------------------------------------------------------------------------



 



         
 
        ARTICLE XII MISCELLANEOUS
 
       
Section 12.01 Notices
    78  
Section 12.02 Waivers; Amendments
    79  
Section 12.03 Expenses, Indemnity; Damage Waiver
    80  
Section 12.04 Successors and Assigns
    82  
Section 12.05 Survival; Revival; Reinstatement
    85  
Section 12.06 Counterparts; Integration; Effectiveness
    86  
Section 12.07 Severability
    86  
Section 12.08 Right of Setoff
    86  
Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
    86  
Section 12.10 Headings
    87  
Section 12.11 Confidentiality
    88  
Section 12.12 Interest Rate Limitation
    88  
Section 12.13 Collateral Matters; Swap Agreements
    89  
Section 12.14 No Third Party Beneficiaries
    89  
Section 12.15 Acknowledgements
    89  
Section 12.16 EXCULPATION PROVISIONS
    89  
Section 12.17 USA Patriot Act Notice
    90  

iv



--------------------------------------------------------------------------------



 



ANNEXES, EXHIBITS AND SCHEDULES

     
Annex I
  List of Maximum Credit Amounts
 
   
Exhibit A
  Form of Note
Exhibit B
  Form of Borrowing Request
Exhibit C
  Form of Interest Election Request
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Legal Opinion of Jones Walker, special counsel to the Borrower
Exhibit F-1
  Security Instruments
Exhibit F-2
  Form of Guaranty and Collateral Agreement
Exhibit G
  Form of Assignment and Assumption
Exhibit H
  Form of Exemption Certificate
Exhibit I
  Form of Increased Facility Activation Notice
Exhibit J
  Form of New Lender Supplement
Exhibit K
  Form of Mortgage Release Certificate
 
   
Schedule 1.02
  Existing Letters of Credit
Schedule 7.05
  Litigation
Schedule 7.10(d)
  ERISA Plan
Schedule 7.10(f)
  Under-funded ERISA Plan
Schedule 7.12
  Insurance
Schedule 7.14
  Subsidiaries
Schedule 7.16
  Title Exceptions
Schedule 7.18
  Gas Imbalances
Schedule 7.19
  Marketing Contracts
Schedule 7.20
  Swap Agreements
Schedule 9.02
  Existing Debt
Schedule 9.03
  Existing Liens
Schedule 9.05
  Investments

v



--------------------------------------------------------------------------------



 



     THIS CREDIT AGREEMENT dated as of June 30, 2011, is among: McMoRan
Exploration Co., a Delaware corporation (the “Parent”), McMoRan Oil & Gas LLC, a
Delaware limited liability company (the “Borrower”); each of the Lenders from
time to time party hereto; JPMorgan Chase Bank, N.A. (in its individual
capacity, “JPMorgan”), as administrative agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Administrative
Agent”); Toronto Dominion (Texas) LLC, as syndication agent for the Lenders (in
such capacity, together with its successors in such capacity, the “Syndication
Agent”); and BNP Paribas, as documentation agent for the Lenders (in such
capacity, together with its successors in such capacity, the “Documentation
Agent”)
     In consideration of the mutual covenants and agreements herein contained
and of the loans, extensions of credit and commitments hereinafter referred to,
the parties hereto agree as follows:
ARTICLE I
Definitions and Accounting Matters
     Section 1.01 Terms Defined Above. As used in this Agreement, each term
defined above has the meaning indicated above.
     Section 1.02 Certain Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agents” means, collectively, the Administrative Agent, the Syndication
Agent and the Documentation Agent; and “Agent” shall mean any of the
Administrative Agent, the Syndication Agent or any Documentation Agent, as the
context requires.
     “Aggregate Maximum Credit Amounts” at any time shall equal the sum of the
Maximum Credit Amounts, as the same may be reduced or terminated pursuant to
Section 2.06.
     “Aggregated Subsidiaries” means any group of Subsidiaries which in the
aggregate would constitute a Significant Subsidiary.
     “Agreement” means this Credit Agreement, including the Schedules and
Exhibits hereto, as the same may be amended or supplemented from time to time.

 



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% or (c) the Adjusted LIBO
Rate having an Interest Period of one month on such day plus 1%. Any change in
the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the Federal Funds Effective
Rate or the Adjusted LIBO Rate, respectively.
     “Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, as the case may be, the applicable rate per annum set forth
below based upon the Borrowing Base Utilization Percentage then in effect:

                 
Borrowing
Base Utilization Percentage
  Eurodollar Loans   ABR Loans
> 90%
    3.00 %     2.00 %
> 75% and < 90%
    2.75 %     1.75 %
> 50% and < 75%
    2.50 %     1.50 %
> 25% and < 50%
    2.25 %     1.25 %
< 25%
    2.00 %     1.00 %

     Each change in the Applicable Margin shall apply during the period
commencing on the effective date of a change in the Borrowing Base Utilization
Percentage and ending on the date immediately preceding the effective date of
the next such change, provided, however, that if at any time the Borrower fails
to deliver a Reserve Report pursuant to Section 8.12(a), then the “Applicable
Margin” means the rate per annum set forth on the grid when the Borrowing Base
Utilization Percentage is at its highest level.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Aggregate Maximum Credit Amounts represented by such Lender’s Maximum
Credit Amount as such percentage is set forth on Annex I; provided that in the
case of Section 5.06, when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the total Aggregate Maximum Credit
Amounts (disregarding any Defaulting Lender’s Commitment) represented by such
Lender’s Maximum Credit Amount. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments and to any Lender’s status
as a Defaulting Lender at the time of determination.
     “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender
or (b) any other Person whose long term senior unsecured debt rating at the time
a particular Swap Agreement transaction is entered into is A/A2 by S&P or
Moody’s (or their equivalent) or higher.
     “Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates,
Inc., (b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.
     “Arranger” means J.P. Morgan Securities LLC, in its capacity as the sole
lead arranger and sole book runner hereunder.
     “Assignee” has the meaning assigned such term in Section 12.04(b).

2



--------------------------------------------------------------------------------



 



     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 12.04(b)), and accepted by the Administrative Agent, in the
form of Exhibit G or any other form approved by the Administrative Agent.
     “Availability Period” means the period from and including the Effective
Date to but excluding the Termination Date.
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Base” means at any time an amount equal to the amount determined
in accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 8.13(c), Section 9.02(j), Section 9.11(d) or
Section 9.17(b).
     “Borrowing Base Deficiency” occurs if at any time the total Revolving
Credit Exposures exceeds the Borrowing Base then in effect.
     “Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Revolving
Credit Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

3



--------------------------------------------------------------------------------



 



     “Capital Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, recorded as capital
leases on the balance sheet of the Person liable (whether contingent or
otherwise) for the payment of rent thereunder.
     “Cash Management Services Agreement” means any agreement to provide
management services, including treasury, depository, overdraft, credit or debit
card, electronic funds transfer and other cash management services.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of any Loan Party having a fair market value
in excess of $1,000,000.
     “Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Parent, (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of the Parent by
Persons who were neither (i) nominated by the board of directors of the Parent
nor (ii) appointed by directors so nominated, or (c) the failure of the Parent
to at any time own, directly or indirectly, beneficially or of record, 100% of
all of the issued and outstanding Equity Interests of the Borrower.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 5.01(b)), by any lending office of such Lender or
by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and any successor statute.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be
(a) reduced or terminated from time to time pursuant to Section 2.06 or
increased pursuant to Section 2.09 and (b) modified from time to time pursuant
to assignments by or to such Lender pursuant to Section 12.04(b); and
“Commitments” means the aggregate amount of the Commitments of all the Lenders.
The amount representing each Lender’s Commitment shall at any time be the lesser
of such Lender’s Maximum Credit Amount and such Lender’s Applicable Percentage
of the then effective Borrowing Base. As of the Effective Date, the aggregate
Commitments of the Lenders are $150,000,000.
     “Commitment Fee Rate” means, for any day, a rate per annum equal to 0.50%.
     “Conduit Lender” means any special purpose corporation organized and
administered by any Lender for the purpose of making Loans otherwise required to
be made by such Lender and designated by such Lender in a written instrument
delivered to the Administrative Agent and the Borrower; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations under this Agreement if, for any reason, its
Conduit Lender fails to meet any such obligations, and the designating Lender
(and not the Conduit Lender) shall have the sole right and

4



--------------------------------------------------------------------------------



 



responsibility to deliver all consents and waivers required or requested under
this Agreement with respect to its Conduit Lender, and provided, further, that
no Conduit Lender shall (a) be entitled to receive any greater amount pursuant
to Section 5.01, 5.02, 5.03 or 12.03 than the designating Lender would have been
entitled to receive in respect of the extensions of credit made by such Conduit
Lender or (b) be deemed to have any Commitment.
     “Consolidated Net Income” means with respect to the Parent and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Parent and the Consolidated Subsidiaries after allowances for taxes
for such period determined on a consolidated basis in accordance with GAAP;
provided that there shall be excluded from such net income (to the extent
otherwise included therein) the following: (a) the net income of any Person in
which the Parent or any Consolidated Subsidiary has an interest (which interest
does not cause the net income of such other Person to be consolidated with the
net income of the Parent and the Consolidated Subsidiaries in accordance with
GAAP), except to the extent of the amount of dividends or distributions actually
paid in cash during such period by such other Person to the Parent or to a
Consolidated Subsidiary, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) any extraordinary non-cash gains or losses during such period; (d) non-cash
gains or losses under FASB ASC Topic 815 resulting from the net change in mark
to market portfolio of commodity price risk management activities during that
period; (e) any gains or losses attributable to writeups or writedowns of
assets, including ceiling test writedowns; (f) any non-cash gains or losses
attributable to any non-cash impairment charges resulting from the application
of FASB ASC Topics 350 and 360 and any amortization of intangibles pursuant to
FASB ASC Topic 350; (g) any net after-tax income or loss from discontinued
operations and any net after-tax gain or loss on disposal of discontinued
operations; (h) the cumulative effect of a change in accounting principles;
(i) any non-cash gains or losses on the sale of Property; (j) any non-cash gains
or losses on the early extinguishment of Debt, including inducement expenses;
(k) any non-cash impact of accretion expenses (in accordance with SFAS No. 143);
and (l) any non-cash compensation expense under FASB ASC 718 recognized from
grants of stock appreciation or similar rights, stock options, restricted stock,
restricted stock units or other rights to officers, directors and employees of
such Person or any of its Restricted Subsidiaries, provided that if such
non-cash expense subsequently becomes a cash expense, it will be included in the
period during which it became a cash expense; provided that for the purposes of
calculating Consolidated Net Income for any period of four consecutive fiscal
quarters (each, a “Reference Period””), if during such Reference Period (or, in
the case of pro forma calculations, during the period from the last day of such
Reference Period to and including the date as of which such calculation is made)
the Borrower or any Restricted Subsidiary shall have made a Material Disposition
or Material Acquisition, Consolidated Net Income for such Reference Period shall
be calculated after giving pro forma effect thereto as if such Material
Disposition or Material Acquisition occurred on the first day of such Reference
Period (with the Reference Period for the purposes of pro forma calculations
being the most recent period of four consecutive fiscal quarters for which the
relevant financial information is available). As used in this definition,
“Material Acquisition” means any acquisition of property or series of related
acquisitions of property that involves consideration in excess of $10,000,000;
and “Material Disposition” means any sale, transfer or other disposition of
property or series of related sales, transfers or other dispositions of property
that yields gross proceeds to the Borrower or any Restricted Subsidiary in
excess of $10,000,000.
     “Consolidated Subsidiaries” means each Restricted Subsidiary of the Parent
(whether now existing or hereafter created or acquired) the financial statements
of which shall be (or should have been) consolidated with the financial
statements of the Parent in accordance with GAAP.

5



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Party” means the Administrative Agent, the Issuing Bank or any
other Lender.
     “Debt” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any Property of such
Person, whether or not such Debt is assumed by such Person; (g) all Debt (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Debt (howsoever such assurance shall be made) but only to the extent of the
lesser of the amount of such Debt and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Debt or Property of others; (i) obligations to
deliver commodities, goods or services, including, without limitation,
Hydrocarbons, in consideration of one or more advance payments, other than gas
balancing arrangements in the ordinary course of business; (j) obligations to
pay for goods or services even if such goods or services are not actually
received or utilized by such Person; (k) any Debt of a partnership for which
such Person is liable either by agreement, by operation of law or by a
Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment. The Debt of any Person shall
include all obligations of such Person of the character described above to the
extent such Person remains legally liable in respect thereof notwithstanding
that any such obligation is not included as a liability of such Person under
GAAP.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent in writing that such failure is the result of such Lender’s
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or any Credit Party in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by a
Credit Party, acting in good faith, to provide a certification in writing from
an authorized officer of such Lender that it will comply with its obligations
(and is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such

6



--------------------------------------------------------------------------------



 



Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Administrative Agent, or (d) has become the subject of a
Bankruptcy Event.
     “Disqualified Capital Stock” means any Equity Interest that, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is one year after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated. Notwithstanding the preceding sentence, any Equity Interest that
would constitute Disqualified Capital Stock solely because the holders thereof
have the right to require the Person to repurchase such Equity Interests upon
the occurrence of a change of control or an asset sale, shall not constitute
Disqualified Capital Stock.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Domestic Subsidiary” means any Restricted Subsidiary of the Parent that is
organized under the laws of the United States of America or any state thereof or
the District of Columbia.
     “EBITDAX” means, for any period, the sum of Consolidated Net Income for
such period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, exploration expenses and other similar noncash charges,
minus all noncash income added to Consolidated Net Income.
     “Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).
     “Engineering Reports” has the meaning assigned such term in
Section 2.07(c)(i).
     “Environmental Laws” means any and all Governmental Requirements pertaining
in any way to health, safety the environment or the preservation or reclamation
of natural resources, in effect in any and all jurisdictions in which the
Borrower or any Restricted Subsidiary is conducting or at any time has conducted
business, or where any Property of the Borrower or any Restricted Subsidiary is
located, including without limitation, the Oil Pollution Act of 1990 (“OPA”), as
amended, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980 (“CERCLA”), as amended, the
Federal Water Pollution Control Act, as amended, the Occupational Safety and
Health Act of 1970, as amended, the Resource Conservation and Recovery Act of
1976 (“RCRA”), as amended, the Safe Drinking Water Act, as amended, the Toxic
Substances Control Act, as amended, the Superfund Amendments and Reauthorization
Act of 1986, as amended, the Hazardous Materials Transportation Act, as amended,
and other environmental conservation or protection Governmental Requirements.
The term “oil” shall have the meaning specified in OPA, the terms “hazardous
substance” and “release” (or “threatened release”) have the meanings specified
in CERCLA, the terms “solid waste” and “disposal” (or “disposed”) have the
meanings specified in RCRA and the term “oil and gas waste” shall have the
meaning specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Restricted
Subsidiary is located establish a meaning for “oil,” “hazardous substance,”
“release,” “solid waste,” “disposal” or

7



--------------------------------------------------------------------------------



 



“oil and gas waste” which is broader than that specified in either OPA, CERCLA,
RCRA or Section 91.1011, such broader meaning shall apply.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest (provided that Debt securities which are or by their terms may
be convertible into Equity Interests shall not be Equity Interests).
     “Equity Issuance” means the issuance, sale or other disposition after the
Effective Date by the Parent of its Equity Interests.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and any successor statute.
     “ERISA Affiliate” means each trade or business (whether or not
incorporated) which together with the Parent or any Subsidiary of the Parent
would be deemed to be a “single employer” within the meaning of section
4001(b)(1) of ERISA or subsections (b), (c), (m) or (o) of section 414 of the
Code.
     “ERISA Event” means (a) a “Reportable Event” described in section 4043 of
ERISA and the regulations issued thereunder, (b) the withdrawal of the Parent,
any Loan Party or any ERISA Affiliate from a Plan during a plan year in which it
was a “substantial employer” as defined in section 4001(a)(2) of ERISA, (c) the
filing (or the receipt by any Loan Party or any ERISA Affiliate) of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under section 4041 of ERISA, (d) the institution of proceedings to terminate a
Plan by the PBGC, (e) receipt of a notice of withdrawal liability pursuant to
Section 4202 of ERISA, (f) any other event or condition which might constitute
grounds under section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or the incurrence by any Loan Party or any
of its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including by not limited to the imposition of any
Lien in favor of the PBGC or any Plan, (g) on and after the effectiveness of the
Pension Act, a determination that a Plan is, or is expected to be, in “at risk”
status (as defined in 303(i)(4) of ERISA or 430(i)(4) of the Code) or (h) the
failure of any Loan Party or any ERISA Affiliate to make by its due date a
required installment under Section 430(j) of the Code with respect to any Plan
or any failure by any Plan to satisfy the minimum funding standards (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, whether or not waived.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Event of Default” has the meaning assigned such term in Section 10.01.
     “Excepted Liens” means: (a) Liens for taxes, assessments or other
governmental charges or levies which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (b) Liens in connection with
workers’ compensation, unemployment insurance or other social security, old age
pension or public liability obligations which are not delinquent or which are
being contested in good faith by appropriate action and for which adequate
reserves have been maintained in accordance with GAAP; (c) statutory landlord’s
liens, operators’, vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’,
suppliers’, workers’, materialmen’s, construction or other like Liens arising by
operation of law in the ordinary course of business or incident to the
exploration, development, operation and maintenance of Oil and Gas

8



--------------------------------------------------------------------------------



 



Properties each of which is in respect of obligations that are not delinquent or
which are being contested in good faith by appropriate action and for which
adequate reserves have been maintained in accordance with GAAP; (d) contractual
Liens or preferential purchase rights which arise in the ordinary course of
business under operating agreements, joint venture agreements, oil and gas
partnership agreements, oil and gas leases, farm-out agreements, division
orders, contracts for the sale, transportation or exchange of oil and natural
gas, unitization and pooling declarations and agreements, area of mutual
interest agreements, royalty agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP,
provided that any such Lien referred to in this clause does not materially
impair the use of the Property covered by such Lien for the purposes for which
such Property is held by the Borrower or any Restricted Subsidiary or materially
impair the value of such Property subject thereto; (e) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a depository or financial institution;
(f) easements, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any Property of the Borrower or any Restricted
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any or materially impair the value of such Property subject thereto;
(g) Liens on cash or securities pledged or subject to an escrow agreement to
secure plugging and abandoning obligations under the P&A Escrow Agreement,
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business and (h) judgment and attachment
Liens not giving rise to an Event of Default, provided that any appropriate
legal proceedings which may have been duly initiated for the review of such
judgment shall not have been finally terminated or the period within which such
proceeding may be initiated shall not have expired and no action to enforce such
Lien has been commenced; provided, further that Liens described in clause
(e) shall remain “Excepted Liens” only for so long as no action to enforce such
Lien has been commenced, and no intention to subordinate the first priority Lien
granted in favor of the Administrative Agent and the Lenders is to be hereby
implied or expressed by the permitted existence of such Excepted Liens.
     “Excluded Taxes” means, with respect to any payment made by any Loan Party
under this Agreement or any Loan Documents, any of the following Taxes imposed
on or with respect to any Credit Party or any other recipient of any such
payment, (a) income or franchise Taxes imposed on (or measured by) its net
income by the United States (or any political subdivision, state or locality
thereof), or by the jurisdiction (or any political subdivision, state or
locality thereof) under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, or by a jurisdiction (or any political
subdivision, state or locality thereof) as a result of any present or former
connection between such recipient and the jurisdiction of the Governmental
Authority imposing such Tax or any political subdivision or taxing authority
thereof (other than any such connection arising strictly as a result of such
recipient having executed, delivered or performed its obligations under or
received a payment pursuant to this Agreement), (b) any branch profits Taxes
imposed by the United States or any similar Tax imposed by any other
jurisdiction in which the applicable Loan Party is located, (c) in the case of a
Lender (other than an assignee pursuant to a request by the Borrower under
Section 5.05), any withholding Taxes imposed by the United States resulting from
a Law in effect at the time such Lender first becomes a party to this Agreement
(or designates a new

9



--------------------------------------------------------------------------------



 



lending office) or is attributable to such Lender’s failure to comply with
Section 5.03(e), (f) or (g), except to the extent that such Lender’s assignor
(if any) was entitled, at the time of such designation of a new lending office
(or assignment), to receive additional amounts from the Loan Party with respect
to such withholding Taxes pursuant to Section 5.03(a), and (d) any U.S.
withholding Taxes imposed by reason of FATCA.
     “Existing 2014 Notes” means the Parent’s 11.875% senior notes due 2014
issued under the Indenture, dated as of November 14, 2007, between Parent, the
subsidiary guarantors party thereto and The Bank of New York, as trustee, as may
be amended and supplemented from time to time.
     “Existing Convertible Notes” means approximately $274,720,000 of
outstanding convertible notes of the Parent consisting of (i) its $74,720,000 5
1/4 % senior convertible notes due 2011 and (ii) its $200,000,000 4% senior
convertible notes due 2017.
     “Existing Credit Agreement” means the Amended and Restated Credit
Agreement, dated as of August 6, 2007, as amended, among the Borrower, the
Parent, JPMorgan, as administrative agent, and the other agents and lenders
party thereto.
     “Existing Letters of Credit” means the letters of credit described on
Schedule 1.02 that were issued by JPMorgan under the Existing Credit Agreement
and that shall be transferred to and deemed issued under this Agreement, as such
letters of credit may be renewed or amended from time to time.
     “FATCA” means Section 1471 through 1474 of the Code, as of the date of this
Agreement and any regulations or official interpretations thereof whether in
existence as of the date of this Agreement or promulgated or published
thereafter.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means, for any Person, any vice president, the chief
financial officer, principal accounting officer, treasurer or controller of such
Person. Unless otherwise specified, all references herein to a Financial Officer
means a Financial Officer of the Parent.
     “Financial Statements” means the financial statement or statements of the
Parent and its Consolidated Subsidiaries referred to in Section 7.04, including
all footnotes attached thereto.
     “Foreign Subsidiary” means any Restricted Subsidiary that is not a Domestic
Subsidiary.
     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time subject to the terms and conditions
set forth in Section 1.05.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government over any Loan Party, any of their Properties, any Agent, the Issuing
Bank or any Lender.

10



--------------------------------------------------------------------------------



 



     “Governmental Requirement” means any law (including common law), statute,
code, ordinance, order, determination, rule, regulation, judgment, decree,
injunction, franchise, permit, certificate, license, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.
     “Guarantors” means:

  (a)   the Parent;     (b)   K-Mc Venture I LLC, a Delaware limited liability
company;     (c)   Freeport Canadian Exploration Company, a Delaware
corporation;     (d)   McMoRan International Inc., a Delaware corporation;    
(e)   McMoRan Gulf Properties LLC, a Delaware limited liability company;     (f)
  McMoRan Offshore LLC, a Delaware limited liability company; and     (e)   each
other Domestic Subsidiary which is a Wholly-Owned Subsidiary that guarantees the
Indebtedness pursuant to Section 8.14(b).

     “Guaranty Agreement” means an agreement executed by the Guarantors in
substantially the form of Exhibit F-2 unconditionally guarantying on a joint and
several basis, payment of the Indebtedness, as the same may be amended, modified
or supplemented from time to time.
     “Highest Lawful Rate” means, as to any Lender, at the particular time in
question, the maximum non-usurious rate of interest which, under applicable law,
such Lender is then permitted to contract for, charge or collect from the
Borrower on the Loans or the other obligations of the Borrower hereunder, and as
to any other Person, at the particular time in question, the maximum
non-usurious rate of interest which, under applicable law, such Person is then
permitted to contract for, charge or collect with respect to the obligation in
question. If the maximum rate of interest which, under applicable law, the
Lenders are permitted to contract for, charge or collect from the Borrower on
the Loans or the other obligations of the Borrower hereunder shall charge after
the date hereof, the Highest Lawful Rate shall be automatically increased or
decreased, as the case may be, as of the effective time of such change without
notice to the Borrower or any other Person.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
or hereafter acquired in and to oil and gas leases, oil, gas and mineral leases,
or other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural
gasoline, condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and
all products refined or separated therefrom.
     “Increased Facility Activation Notice” means a notice substantially in the
form of Exhibit I.
     “Increased Facility Closing Date” means any Business Day designated as such
in an Increased Facility Activation Notice.

11



--------------------------------------------------------------------------------



 



     “Indebtedness” means any and all amounts owing or to be owing by any Loan
Party (whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter
arising): (a) to the Administrative Agent, the Issuing Bank or any Lender under
any Loan Document; (b) to any Lender or any Affiliate of a Lender under any Swap
Agreement or Cash Management Services Agreement between any Loan Party and such
Lender or Affiliate of a Lender while such Person (or in the case of its
Affiliate, the Person affiliated therewith) is a Lender hereunder and (c) all
renewals, extensions and/or rearrangements of any of the above.
     “Indemnified Taxes” means Taxes, other than Excluded Taxes.
     “Initial Reserve Report” means the engineering information provided by the
Borrower and delivered to the Administrative Agent, with respect to the value of
the Oil and Gas Properties of the Borrower and its Restricted Subsidiaries as of
December 31, 2010.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to each Lender, periods of less than one month and periods of
nine or twelve months) thereafter, as the Borrower may elect; provided, that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) no Interest Period may have a term which would extend beyond the Maturity
Date, (c) no Interest Period shall extend beyond the date of scheduled Aggregate
Maximum Credit Amount reductions if repayments of any Loans are required on such
dates, and (d) any Interest Period pertaining to a Eurodollar Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
     “Interim Redetermination” has the meaning assigned such term in
Section 2.07(b).
     “Interim Redetermination Date” means the date on which a Borrowing Base
that has been redetermined pursuant to an Interim Redetermination becomes
effective as provided in Section 2.07(d).
     “Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any advance, loan or capital contribution to, the assumption of Debt
of, the purchase or other acquisition of any other Debt of or equity
participation or interest in, or other extension of credit to, any other Person
(including

12



--------------------------------------------------------------------------------



 



the purchase of Property from another Person subject to an understanding or
agreement, contingent or otherwise, to resell such Property to such Person for
any value other than the then fair market value of such Property, but excluding
any such advance, loan or extension of credit having a term not exceeding ninety
(90) days representing the purchase price of inventory, material, equipment or
supplies sold by such Person in the ordinary course of business); (c) the
purchase or acquisition (in one or a series of transactions) of Property of
another Person that constitutes a business unit or (d) the entering into of any
guarantee of, or other contingent obligation (including the deposit of any
Equity Interests to be sold) with respect to, Debt or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.
     “Issuing Bank” means JPMorgan, in its capacity as the issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 2.08(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
     “LC Commitment” at any time means One Hundred Fifty Million Dollars
($150,000,000.00).
     “LC Disbursement” means a payment made by the Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Annex I and any Person that shall
have become a party hereto pursuant to an Assignment and Assumption, other than
any such Person that ceases to be a party hereto pursuant to an Assignment and
Assumption; provided, that unless the context otherwise requires, each reference
herein to the Lenders shall be deemed to include any Conduit Lender.
     “Lender Parent” means, with respect to any Lender, any Person as to which
such Lender is, directly or indirectly, a subsidiary.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “Letter of Credit Agreements” means all letter of credit applications and
other agreements (including any amendments, modifications or supplements
thereto) submitted by the Borrower, or entered into by the Borrower, with the
Issuing Bank relating to any Letter of Credit.
     “LIBO Rate” means, with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined on the basis of
the rate for deposits in dollars for a period equal to such Interest Period
commencing on the first day of such Interest Period appearing on the Reuters
Screen LIBOR01 Page as of 11:00 A.M., London time, two Business Days prior to
the beginning of such Interest Period. In the event that such rate does not
appear on such page (or otherwise on such screen), the “LIBO Rate” shall be
determined by reference to such other comparable publicly available service for
displaying eurodollar rates as may be selected by the Administrative Agent or,
in the absence of such availability, by reference to the rate at which the
Administrative Agent is offered dollar deposits at or about 11:00 A.M., London
time, two Business Days prior to the beginning of such Interest Period in the
interbank eurodollar market where its eurodollar and foreign currency and
exchange operations are then being conducted for delivery on the first day of
such Interest Period for the number of days comprised therein.

13



--------------------------------------------------------------------------------



 



     “Lien” means any interest in Property securing an obligation owed to, or a
claim by, a Person other than the owner of the Property, whether such interest
is based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) production payments and the like payable out of Oil
and Gas Properties. The term “Lien” shall include easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations. For the
purposes of this Agreement, the Parent and its Restricted Subsidiaries shall be
deemed to be the owner of any Property which it has acquired or holds subject to
a conditional sale agreement, or leases under a financing lease or other
arrangement pursuant to which title to the Property has been retained by or
vested in some other Person in a transaction intended to create a financing.
     “Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit and the Security Instruments.
     “Loan Party” means the Parent, the Borrower and any other Guarantor.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) of the Aggregate
Maximum Credit Amounts; and at any time while any Loans or LC Exposure is
outstanding, Lenders holding greater than fifty percent (50%) of the outstanding
aggregate principal amount of the Loans or participation interests in Letters of
Credit (without regard to any sale by a Lender of a participation in any Loan
under Section 12.04(c)).
     “Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations or financial condition of the
Loan Parties taken as a whole, (b) the ability of any Loan Party to perform any
of its obligations under any Loan Document to which it is a party, (c) the
validity or enforceability of any Loan Document or (d) the rights and remedies
of or benefits available to the Administrative Agent, any other Agent, the
Issuing Bank or any Lender under the Loan Documents.
     “Material Indebtedness” means Debt (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of any Loan Party in an aggregate principal amount exceeding $25,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations of any Loan Party in respect of any Swap Agreement at any time shall
be the Swap Termination Value.
     “Maturity Date” means June 30, 2016, provided that if, on or prior to
August 16, 2014 (the “Early Maturity Date”), the Existing 2014 Notes have not
been Redeemed or refinanced with senior notes having a maturity date not earlier
than December 30, 2016, then the Maturity Date shall be the Early Maturity Date.
     “Maximum Credit Amount” means, as to each Lender, the amount set forth
opposite such Lender’s name on Annex I under the caption “Maximum Credit
Amounts”, as the same may be (a) reduced or terminated from time to time in
connection with a reduction or termination of the Aggregate Maximum Credit
Amounts pursuant to Section 2.06 or increased pursuant to Section 2.09 or (b)
modified from time to time pursuant to any assignment permitted by
Section 12.04(b). As of the Effective Date, the aggregate Maximum Credit Amounts
of the Lenders are $150,000,000.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.

14



--------------------------------------------------------------------------------



 



     “Mortgaged Property” means any Property owned by the Borrower or any
Guarantor which is subject to the Liens existing and to exist under the terms of
the Security Instruments.
     “Multiemployer Plan” means a Plan which is a multiemployer plan as defined
in section 3(37) or 4001 (a)(3) of ERISA.
     “New Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(d).
     “Newfield” means Newfield Exploration Company, a Delaware corporation.
     “New Lender” has the meaning assigned such term in Section 2.09(b).
     “New Lender Supplement” has the meaning assigned such term in
Section 2.09(b).
     “Non-Recourse Debt” means any Debt of any Unrestricted Subsidiary, in each
case in respect of which: (a) the holder or holders thereof (i) shall have
recourse only to, and shall have the right to require the obligations of such
Unrestricted Subsidiary to be performed, satisfied, and paid only out of, the
Property of such Unrestricted Subsidiary and/or one or more of its Subsidiaries
(but only to the extent that such Subsidiaries are Unrestricted Subsidiaries)
and/or any other Person (other than the Parent, the Borrower and/or any
Restricted Subsidiary) and (ii) shall have no direct or indirect recourse
(including by way of guaranty, support or indemnity) to the Parent, the Borrower
or any Restricted Subsidiary or to any of the Property of the Parent, the
Borrower or any Restricted Subsidiary, whether for principal, interest, fees,
expenses or otherwise; and (b) the terms and conditions relating to the
non-recourse nature of such Debt are in form and substance reasonably acceptable
to the Administrative Agent.
     “Non-U.S. Lender” has the meaning assigned such term in Section 5.03(e).
     “Notes” means the promissory notes, if any, of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.
     “Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) the
Properties now or hereafter pooled or unitized with Hydrocarbon Interests;
(c) all presently existing or future unitization, pooling agreements and
declarations of pooled units and the units created thereby (including without
limitation all units created under orders, regulations and rules of any
Governmental Authority) which may affect all or any portion of the Hydrocarbon
Interests; (d) all operating agreements, contracts and other agreements,
including production sharing contracts and agreements, which relate to any of
the Hydrocarbon Interests or the production, sale, purchase, exchange or
processing of Hydrocarbons from or attributable to such Hydrocarbon Interests;
(e) all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to the Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to the Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing

15



--------------------------------------------------------------------------------



 



and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other similar excise or property taxes, charges or similar levies
(including any interest, additions to tax or penalties applicable thereto)
arising from any payment made under any Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, any Loan Document.
     “P&A Escrow Agreement” means that certain P&A Escrow Agreement dated as of
August 6, 2007 among the Borrower and Newfield.
     “Parent Loan” means the intercompany loan agreement by and between the
Borrower, as borrower, and the Parent, as lender, dated as of April 17, 2006.
     “Participant” has the meaning assigned such term in Section 12.04(c)(i).
     “Participant Register” has the meaning assigned such term in
Section 12.04(c)(i).
     “PBGC” means the Pension Benefit Guaranty Corporation, or any successor
thereto.
     “Pension Act”: means the Pension Protection Act of 2006, as it presently
exists or as it may be amended from time to time.
     “Permitted Additional Debt” means unsecured senior, senior subordinated or
subordinated Debt issued by the Parent or Borrower, (a) the terms of which do
not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the 91st day after the Maturity Date (other than customary
offers to purchase upon a change of control, asset sale or casualty or
condemnation event and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees and other terms of which (other
than interest rate, fees, funding discounts and redemption or prepayment
premiums determined by the Parent to be “market” rates, fees, discounts and
premiums at the time of issuance or incurrence of any such Indebtedness), taken
as a whole, are determined by the Parent to be “market” terms on the date of
issuance or incurrence and in any event, taken as a whole, are not more
restrictive on the Parent and its Restricted Subsidiaries than the terms of this
Agreement (as in effect at the time of such issuance or incurrence); provided
that a certificate of an Authorized Officer of the Parent delivered to the
Administrative Agent at least (5) five Business Days prior to the incurrence or
issuance of such Debt, together with a reasonably detailed description of the
material terms and conditions of such Debt or drafts of the documentation
relating thereto, stating that the Parent has determined in good faith that such
terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
reasonable description of the basis upon which it disagrees), (c) if such Debt
is senior subordinated or subordinated Debt, the terms of such Debt provide for
customary subordination of such Debt to the Indebtedness and (d) no Subsidiary
of the Parent (other than a Guarantor) is an obligor under such Debt.
     “Permitted Refinancing Debt” means Debt (for purposes of this definition,
“new Debt”) incurred in exchange for, or proceeds of which are used to
refinance, all of any other Debt (the “Refinanced Debt”); provided that (a) such
new Debt is in an aggregate principal amount not in excess of the sum of (i) the
aggregate principal amount then outstanding of the Refinanced Debt (or, if the
Refinanced Debt is exchanged or acquired for an amount less than the principal
amount thereof to be due and payable upon a declaration of acceleration thereof,
such lesser amount) and (ii) an amount necessary to pay any fees and expenses,
including premiums, related to such exchange or refinancing; (b) such new Debt
has a stated

16



--------------------------------------------------------------------------------



 



maturity no earlier than the stated maturity of the Refinanced Debt and an
average life no shorter than the average life of the Refinanced Debt; (c) such
new Debt (and any guarantees thereof) is secured by no more collateral than the
collateral which secured, or is permitted by the terms of this Agreement to
secure, the Refinanced Debt; (d) the obligor(s) in respect of such new Debt
shall be the same as the obligor(s) in respect of such Refinanced Debt and if
such Refinanced Debt is not guarantied by any Loan Party, then such new Debt
shall also not be guarantied by any Loan Party; and (e) the Liens, if any,
securing such new Debt are subordinated to the Liens securing the Indebtedness
(or, if applicable, the Guaranty Agreement) to at least the same extent as the
Liens securing the Refinanced Debt.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan, as defined in section 3(2)
of ERISA, which (a) is currently or hereafter sponsored, maintained or
contributed to by a Loan Party or an ERISA Affiliate or (b) was at any time
during the six calendar years preceding the date hereof, sponsored, maintained
or contributed to by a Loan Party or an ERISA Affiliate or to which a Loan Party
or an ERISA Affiliate had any liability.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan as its prime rate in effect at its principal office in
New York City; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective. Such
rate is set by the Administrative Agent as a general reference rate of interest,
taking into account such factors as the Administrative Agent may deem
appropriate; it being understood that many of the Administrative Agent’s
commercial or other loans are priced in relation to such rate, that it is not
necessarily the lowest or best rate actually charged to any customer and that
the Administrative Agent may make various commercial or other loans at rates of
interest having no relationship to such rate.
     “Prohibited Transaction” has the meaning assigned such term in Section 406
of ERISA and Section 4975(c) of the Code.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible, including, without
limitation, cash, securities, accounts and contract rights.
     “Proposed Borrowing Base” has the meaning assigned such term in
Section 2.07(c)(i).
     “Proposed Borrowing Base Notice” has the meaning assigned such term in
Section 2.07(c)(ii).
     “Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment, defeasance or any other acquisition or retirement for
value (or the segregation of funds with respect to any of the foregoing) of such
Debt. “Redeem” has the correlative meaning thereto.
     “Redetermination Date” means, with respect to any Scheduled Redetermination
or any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).
     “Register” has the meaning assigned such term in Section 12.04(b)(iv).
     “Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

17



--------------------------------------------------------------------------------



 



     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors (including attorneys, accountants and experts) of such Person and
such Person’s Affiliates.
     “Remedial Work” has the meaning assigned such term in Section 8.10(a).
     “Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two thirds percent (66-2/3%)
of the Aggregate Maximum Credit Amounts; and at any time while any Loans or LC
Exposure is outstanding, Lenders holding at least sixty-six and two thirds
percent (66-2/3%) of the outstanding aggregate principal amount of the Loans or
participation interests in Letters of Credit (without regard to any sale by a
Lender of a participation in any Loan under Section 12.04(c)).
     “Reserve Report” means the Initial Reserve Report and each other report
setting forth, as of each January 1st or July 1st (or such other date in the
event of an Interim Redetermination), the oil and gas reserves attributable to
the Oil and Gas Properties of the Borrower and the Restricted Subsidiaries,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date based upon the economic assumptions consistent with the Administrative
Agent’s lending requirements at the time.
     “Responsible Officer” means, as to any Person, the Chief Executive Officer,
the President, any Financial Officer or any Vice President of such Person.
Unless otherwise specified, all references to a Responsible Officer herein shall
mean a Responsible Officer of the Parent.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other Property) with respect to any Equity Interests in any
Person, or any payment (whether in cash, securities or other Property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, conversion, cancellation or termination of
any such Equity Interests.
     “Restricted Subsidiary” means any direct or indirect Subsidiary of the
Parent that is not an Unrestricted Subsidiary.
     “Revolving Credit Exposure” means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Loans and its LC
Exposure at such time.
     “Scheduled Redetermination” has the meaning assigned such term in
Section 2.07(b).
     “Scheduled Redetermination Date” means the date on which a Borrowing Base
that has been redetermined pursuant to a Scheduled Redetermination becomes
effective as provided in Section 2.07(d).
     “SEC” means the Securities and Exchange Commission or any successor
Governmental Authority.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time.
     “Security Instruments” means the Guaranty Agreement, mortgages, deeds of
trust and other agreements, instruments or certificates described or referred to
in Exhibit F-1, and any and all other agreements, instruments, consents or
certificates now or hereafter executed and delivered by the Parent, the Borrower
or any other Person (other than Swap Agreements with the Lenders or any
Affiliate of a Lender or participation or similar agreements between any Lender
and any other lender or creditor with respect to any Indebtedness pursuant to
this Agreement) in connection with, or as security for the

18



--------------------------------------------------------------------------------



 



payment or performance of the Indebtedness, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.
     “Significant Subsidiary” means a Subsidiary of the Parent that meets the
definition of “significant subsidiary” in Article 1, Rule 1-02 of Regulation S-X
under the Securities Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
     “Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by the Parent and/or one or more of its
Subsidiaries and (b) any partnership of which the Parent or any Loan Party is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” shall mean a direct or indirect Subsidiary of the Parent.
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more interest rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
any Loan Party shall be a Swap Agreement.
     “Swap PV” means, with respect to any Swap Agreement, the present value (as
reasonably determined by the Parent and the Administrative Agent) of the future
receipts expected to be received by the Parent or its Restricted Subsidiaries
under such Swap Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Agreements, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Agreements, (a) for any date on or after
the date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s) and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined by the
counterparties to such Swap Agreements.

19



--------------------------------------------------------------------------------



 



     “Synthetic Leases” means, in respect of any Person, all leases which shall
have been, or should have been, in accordance with GAAP, treated as operating
leases on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Termination Date” means the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Total Debt” means, at any date, all Debt for borrowed money of the Parent
and the Consolidated Subsidiaries on a consolidated basis.
     “Transactions” means, with respect to (a) the Borrower, the execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, the borrowing of Loans, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder, and the grant of Liens by the Borrower
on Mortgaged Properties and other Properties pursuant to the Security
Instruments and (b) each Guarantor, the execution, delivery and performance by
such Guarantor of each Loan Document, the guaranteeing of the Indebtedness and
the other obligations under the Guaranty Agreement by such Guarantor and such
Guarantor’s grant of the security interests and provision of collateral under
the Security Instruments, and the grant of Liens by such Guarantor on Mortgaged
Properties and other Properties pursuant to the Security Instruments.
     “Transferee” means any Assignee or Participant.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.
     “Unrestricted Subsidiary” means Freeport-McMoRan Energy, LLC, a Delaware
limited liability company, any other Subsidiary of the Parent designated as such
on Schedule 7.14 and each other Subsidiary of any of the foregoing, now existing
or hereafter created.
     “Wholly-Owned Subsidiary” means any Restricted Subsidiary of which all of
the outstanding Equity Interests (other than any directors’ qualifying shares
mandated by applicable law), on a fully-diluted basis, are owned by the Parent
and/or one or more of the Wholly-Owned Subsidiaries.
     “Withholding Agent” means any Loan Party and the Administrative Agent.
     Section 1.03 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).
     Section 1.04 Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word

20



--------------------------------------------------------------------------------



 



“will” shall be construed to have the same meaning and effect as the word
“shall”. Unless the context requires otherwise (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in the
Loan Documents), (b) any reference herein to any law shall be construed as
referring to such law as amended, modified, codified or reenacted, in whole or
in part, and in effect from time to time, (c) any reference herein to any Person
shall be construed to include such Person’s successors and assigns (subject to
the restrictions contained in the Loan Documents), (d) the words “herein”,
“hereof” and “hereunder”, and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, (e) with respect to the determination of any time period, the word
“from” means “from and including” and the word “to” means “to and including” and
(f) any reference herein to Articles, Sections, Annexes, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Annexes, Exhibits
and Schedules to, this Agreement. No provision of this Agreement or any other
Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.
     Section 1.05 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower or the Parent notifies the Administrative Agent that the
Borrower or the Parent requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower or the Parent that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans to the Borrower during the Availability
Period in an aggregate principal amount that will not result in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment or (b) the
total Revolving Credit Exposures exceeding the total Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrower may borrow, repay and reborrow the Loans.
     Section 2.02 Loans and Borrowings.
          (a) Borrowings; Several Obligations. Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.
          (b) Types of Loans. Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. Each Lender at its option may make any Eurodollar Loan
by causing any domestic or foreign branch or Affiliate of such Lender to make
such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

21



--------------------------------------------------------------------------------



 



          (c) Minimum Amounts; Limitation on Number of Borrowings. At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $250,000 and not less than $1,000,000. Borrowings of more than one
Type may be outstanding at the same time, provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding.
Notwithstanding any other provision of this Agreement, the Borrower shall not be
entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
          (d) Notes. If a Lender shall make a written request to the
Administrative Agent and the Borrower to have its Loans evidenced by a
promissory note, then the Borrower shall execute and deliver a single promissory
note of the Borrower in substantially the form of Exhibit A, payable to such
Lender in a principal amount equal to its Maximum Credit Amount as then in
effect, and otherwise duly completed. The date, amount, Type, interest rate and,
if applicable, Interest Period of each Loan made by each Lender, and all
payments made on account of the principal thereof, may be recorded by such
Lender on its books for its Note, and, prior to any transfer, may be endorsed by
such Lender on a schedule attached to such Note or any continuation thereof or
on any separate record maintained by such Lender; provided that the failure to
make any such notation or to attach a schedule shall not affect any Lender’s or
the Borrower’s rights or obligations in respect of such Loans or affect the
validity of such transfer by any Lender of its Note.
     Section 2.03 Requests for Borrowings To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon, New York City time, on the date
of the proposed Borrowing; provided that no such notice shall be required for
any deemed request of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as provided in Section 2.08(e). Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:
               (i) the aggregate amount of the requested Borrowing;
               (ii) the date of such Borrowing, which shall be a Business Day;
               (iii) whether such Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing;
               (iv) in the case of a Eurodollar Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;
               (v) the amount of the then effective Borrowing Base, the current
total Revolving Credit Exposures (without regard to the requested Borrowing) and
the pro forma total Revolving Credit Exposures (giving effect to the requested
Borrowing); and
               (vi) the location and number of the Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.05.

22



--------------------------------------------------------------------------------



 



If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Revolving Credit Exposures to exceed the
total Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and
the then effective Borrowing Base).
Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
     Section 2.04 Interest Elections.
          (a) Conversion and Continuance. Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section 2.04. The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.
          (b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.
          (c) Information in Interest Election Requests. Each telephonic and
written Interest Election Request shall specify the following information in
compliance with Section 2.02:
               (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);
               (ii) the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;
               (iii) whether the resulting Borrowing is to be an ABR Borrowing
or a Eurodollar Borrowing; and
               (iv) if the resulting Borrowing is a Eurodollar Borrowing, the
Interest Period to be applicable thereto after giving effect to such election,
which shall be a period contemplated by the definition of the term “Interest
Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

23



--------------------------------------------------------------------------------



 



          (d) Notice to Lenders by the Administrative Agent. Promptly following
receipt of an Interest Election Request, the Administrative Agent shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
          (e) Effect of Failure to Deliver Timely Interest Election Request and
Events of Default and Borrowing Base Deficiencies on Interest Election. If the
Borrower fails to deliver a timely Interest Election Request with respect to a
Eurodollar Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing shall be converted to an ABR Borrowing.
Notwithstanding any contrary provision hereof, if an Event of Default or a
Borrowing Base Deficiency has occurred and is continuing: (i) no outstanding
Borrowing may be converted to or continued as a Eurodollar Borrowing (and any
Interest Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective)
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.05 Funding of Borrowings.
          (a) Funding by Lenders. Each Lender shall make each Loan to be made by
it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 1:00 p.m., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower maintained with the Administrative Agent in New York,
New York and designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the Issuing Bank. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for its Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
its Loan in any particular place or manner.
          (b) Presumption of Funding by the Lenders. Unless the Administrative
Agent shall have received notice from a Lender prior to the proposed date of any
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts.
          (a) Scheduled Termination of Commitments. Unless previously
terminated, the Commitments shall terminate on the Maturity Date. If at any time
the Aggregate Maximum Credit Amounts or the Borrowing Base is terminated or
reduced to zero, then the Commitments shall terminate on the effective date of
such termination or reduction.

24



--------------------------------------------------------------------------------



 



          (b) Optional Termination and Reduction of Aggregate Maximum Credit
Amounts.
               (i) The Borrower may at any time terminate, or from time to time
reduce, the Aggregate Maximum Credit Amounts; provided that (A) each reduction
of the Aggregate Maximum Credit Amounts shall be in an amount that is an
integral multiple of $1,000,000 and not less than $10,000,000 and (B) the
Borrower shall not terminate or reduce the Aggregate Maximum Credit Amounts if,
after giving effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Revolving Credit Exposures would exceed the total
Commitments.
               (ii) The Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated. Each reduction of the Aggregate Maximum
Credit Amounts pursuant to this Section 2.06(b)(ii) shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.
     Section 2.07 Borrowing Base.
          (a) Borrowing Base. For the period from and including the Effective
Date to the next Scheduled Redetermination Date, the Borrowing Base shall be
$150,000,000.
     Notwithstanding the foregoing, the Borrowing Base may be subject to further
adjustments from time to time pursuant to Section 8.13(c), Section 9.02(j),
Section 9.11(d) or Section 9.17(b).
          (b) Scheduled and Interim Redeterminations. The Borrowing Base shall
be redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and, subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Agents, the
Issuing Bank and the Lenders on April 1st and October 1st of each year; provided
that the initial Scheduled Redetermination shall be November 1, 2011. In
addition, the Borrower may, by notifying the Administrative Agent thereof, and
the Administrative Agent may, at the direction of the Required Lenders, by
notifying the Borrower thereof, one time during any 12 month period, each elect
to cause the Borrowing Base to be redetermined between Scheduled
Redeterminations (an “Interim Redetermination”) in accordance with this
Section 2.07.
          (c) Scheduled and Interim Redetermination Procedure.
          (i) Each Scheduled Redetermination and each Interim Redetermination
shall be effectuated as follows: Upon receipt by the Administrative Agent of
(A) the Reserve Report and the certificate required to be delivered by the
Borrower to the Administrative Agent, in the case of a Scheduled
Redetermination, pursuant to Section 8.12(a) and (c), and, in the case of an
Interim Redetermination, pursuant to Section 8.12(b) and (c), and (B) such other
reports, data and supplemental information, including, without limitation, the
information provided pursuant to Section 8.12(c), as may, from time to time, be
reasonably requested by the Majority Lenders (the Reserve Report, such
certificate and such other reports, data and supplemental information being the
“Engineering Reports”), the Administrative Agent shall evaluate the information
contained in the Engineering Reports and shall, in its sole discretion, propose
a new Borrowing Base ( the “Proposed Borrowing Base”) based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas

25



--------------------------------------------------------------------------------



 



Properties as described in the Engineering Reports and the existence of any
other Debt) as the Administrative Agent deems appropriate in its sole discretion
and consistent with its customary oil and gas lending criteria as it exists at
the particular time.
          (ii) The Administrative Agent shall notify the Borrower and the
Lenders of the Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):
                    (A) in the case of a Scheduled Redetermination (1) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on or before March 15th and September 15th of such year
following the date of delivery or (2) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and
                    (B) in the case of an Interim Redetermination, promptly, and
in any event, within fifteen (15) days after the Administrative Agent has
received the required Engineering Reports.
          (iii) Any Proposed Borrowing Base that would increase the Borrowing
Base then in effect must be approved or deemed to have been approved by all of
the Lenders as provided in this Section 2.07(c)(iii); and any Proposed Borrowing
Base that would decrease or maintain the Borrowing Base then in effect must be
approved or be deemed to have been approved by the Required Lenders as provided
in this Section 2.07(c)(iii). Such decisions will be made by each Lender based
upon such criteria as such Lender deems appropriate in its sole discretion and
consistent with its customary oil and gas lending criteria as it exists at the
particular time. Upon receipt of the Proposed Borrowing Base Notice, each Lender
shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders and, so long as such amount does not increase the Borrowing
Base then in effect, such amount shall become the new Borrowing Base, effective
on the date specified in Section 2.07(d).
          (d) Effectiveness of a Redetermined Borrowing Base. After a
redetermined Borrowing Base is approved or is deemed to have been approved by
all of the Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders (the “New Borrowing Base Notice”) of the amount of the redetermined
Borrowing Base, and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Agents, the Issuing Bank and the Lenders:

26



--------------------------------------------------------------------------------



 



               (i) in the case of a Scheduled Redetermination, (A) if the
Administrative Agent shall have received the Engineering Reports required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) in a timely and
complete manner, then on the April 1st or October 1st, as applicable, following
such notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and
               (ii) in the case of an Interim Redetermination, on the Business
Day next succeeding delivery of such notice.
Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 8.13(c), Section 9.02(j),
Section 9.11(d) or Section 9.17(b), whichever occurs first. Notwithstanding the
foregoing, no Scheduled Redetermination or Interim Redetermination shall become
effective until the New Borrowing Base Notice related thereto is received by the
Borrower.
     Section 2.08 Letters of Credit.
          (a) General. The Borrower, the Administrative Agent, the Issuing Bank
and the Lenders hereby agree that all Existing Letters of Credit shall be deemed
to be issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Bank’s
standard issuance fee shall not be payable on such deemed issuance). Subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of dollar denominated Letters of Credit for its own account or for the account
of the Parent or any of its Restricted Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the period from the Effective Date until the day which
is five (5) Business Days prior to the end of the Availability Period; provided
that the Borrower may not request the issuance, amendment, renewal or extension
of Letters of Credit hereunder if a Borrowing Base Deficiency exists at such
time or would exist as a result thereof. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (not less than five (5) Business Days in
advance of the requested date of issuance, amendment, renewal or extension) a
notice:
               (i) requesting the issuance of a Letter of Credit or identifying
the Letter of Credit to be amended, renewed or extended;
               (ii) specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day);
               (iii) specifying the date on which such Letter of Credit is to
expire (which shall comply with Section 2.08(c));
               (iv) specifying the amount of such Letter of Credit;

27



--------------------------------------------------------------------------------



 



               (v) specifying the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit; and
               (vi) specifying the amount of the then effective Borrowing Base
and whether a Borrowing Base Deficiency exists at such time, the current total
Revolving Credit Exposures (without regard to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit) and the pro forma total Revolving Credit Exposures (giving effect to the
requested Letter of Credit or the requested amendment, renewal or extension of
an outstanding Letter of Credit).
Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Revolving Credit
Exposures shall not exceed the total Commitments (i.e. the lesser of the
Aggregate Maximum Credit Amounts and the then effective Borrowing Base).
If requested by the Issuing Bank, the Borrower also shall submit a letter of
credit application on the Issuing Bank’s standard form in connection with any
request for a Letter of Credit and shall guarantee the reimbursement of any
Letter of Credit issued for the account of the Parent or a Restricted
Subsidiary.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from the Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank or of any reimbursement payment required
to be refunded to the Borrower for any reason. Each Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 2:00 p.m., New York City time, on the date that is
one (1) Business Day after such LC Disbursement is made, if the Borrower shall
have received notice of such LC Disbursement prior to 12:00 noon, New York City
time, on the payment date, or, if such notice has not been received by the
Borrower prior to such time on the payment date, then not later than 2:00 p.m.,
New York City time, on the second Business Day after the Borrower receives such
notice; provided that if such LC Disbursement is not less than $1,000,000, the
Borrower shall, subject to the conditions to Borrowing set forth herein, be
deemed to have requested, and the Borrower does hereby request under such
circumstances, that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment

28



--------------------------------------------------------------------------------



 



when due, the Administrative Agent shall notify each Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Lender’s Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Loans made by such Lender (and
Section 2.05 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Issuing Bank
the amounts so received by it from the Lenders. Promptly following receipt by
the Administrative Agent of any payment from the Borrower pursuant to this
Section 2.08(e), the Administrative Agent shall distribute such payment to the
Issuing Bank or, to the extent that Lenders have made payments pursuant to this
Section 2.08(e) to reimburse the Issuing Bank, then to such Lenders and the
Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this Section 2.08(e) to reimburse the Issuing Bank for any LC
Disbursement shall not constitute a Loan and shall not relieve the Borrower of
its obligation to reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Bank, nor any of their Related
Parties shall have any liability or responsibility by reason of or in connection
with the issuance or transfer of any Letter of Credit or any payment or failure
to make any payment thereunder (irrespective of any of the circumstances
referred to in the preceding sentence), or any error, omission, interruption,
loss or delay in transmission or delivery of any draft, notice or other
communication under or relating to any Letter of Credit (including any document
required to make a drawing thereunder), any error in interpretation of technical
terms or any consequence arising from causes beyond the control of the Issuing
Bank; provided that the foregoing shall not be construed to excuse the Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make

29



--------------------------------------------------------------------------------



 



an LC Disbursement thereunder; provided that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the Issuing Bank and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, until the Borrower shall have reimbursed the Issuing Bank
for such LC Disbursement, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans. Interest accrued pursuant to this
Section 2.08(h) shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
Section 2.08(e) to reimburse the Issuing Bank shall be for the account of such
Lender to the extent of such payment.
          (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent,
the replaced Issuing Bank and the successor Issuing Bank. The Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.
          (j) Cash Collateralization. If (i) any Event of Default shall occur
and be continuing and the Borrower receives notice from the Administrative Agent
or the Majority Lenders demanding the deposit of cash collateral pursuant to
this Section 2.08(j), or (ii) the Borrower is required to pay to the
Administrative Agent the excess attributable to an LC Exposure in connection
with any prepayment pursuant to Section 3.04(c), then the Borrower shall
deposit, in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to, in the case of an Event of Default, the LC Exposure, and in the case of a
payment required by Section 3.04(c), the amount of such excess as provided in
Section 3.04(c), as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower or any Restricted Subsidiary
described in Section 10.01(h) or Section 10.01(i). The Borrower hereby grants to
the Administrative Agent, for the benefit of the Issuing Bank and the Lenders,
an exclusive first priority and continuing perfected security interest in and
Lien on such account and all cash, checks, drafts, certificates and instruments,
if any, from time to time deposited or held in such account, all deposits or
wire transfers made thereto, any and all investments purchased with funds
deposited in such account, all interest, dividends, cash, instruments, financial
assets and other Property from time to time received, receivable or otherwise
payable in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. The Borrower’s obligation to
deposit amounts pursuant to this Section 2.08(j) shall be absolute and
unconditional, without regard to whether any beneficiary of any such Letter of
Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Restricted
Subsidiaries may now or hereafter

30



--------------------------------------------------------------------------------



 



have against any such beneficiary, the Issuing Bank, the Administrative Agent,
the Lenders or any other Person for any reason whatsoever. Such deposit shall be
held as collateral securing the payment and performance of the Borrower’s and
the Guarantor’s obligations under this Agreement and the other Loan Documents.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated, be applied to satisfy other obligations of
the Borrower and the Guarantors under this Agreement or the other Loan
Documents. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, and the Borrower
is not otherwise required to pay to the Administrative Agent the excess
attributable to an LC Exposure in connection with any prepayment pursuant to
Section 3.04(c), then such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower within three Business Days after all Events of
Default have been cured or waived.
     Section 2.09 Incremental Revolving Commitments.
          (a) The Borrower and any one or more Lenders (including New Lenders),
with the consent of the Administrative Agent, may from time to time agree that
such Lenders shall make, obtain or increase the amount of their Maximum Credit
Amounts by executing and delivering to the Administrative Agent an Increased
Facility Activation Notice specifying (i) the amount of such increase and
(ii) the applicable Increased Facility Closing Date. Notwithstanding the
foregoing, (i) without the consent of the Required Lenders, the aggregate amount
of incremental amounts obtained after the Effective Date pursuant to this
paragraph shall not exceed $150,000,000 and (ii) without the consent of the
Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (y) no more than 4
Increased Facility Closing Dates may be selected by the Borrower after the
Effective Date. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.
          (b) Any additional bank, financial institution or other entity which,
with the consent of the Borrower and the Administrative Agent (which consent
shall not be unreasonably withheld), elects to become a “Lender” under this
Agreement in connection with any transaction described in Section 2.09(a) shall
execute a New Lender Supplement (each, a “New Lender Supplement”), substantially
in the form of Exhibit J, whereupon such bank, financial institution or other
entity (a “New Lender”) shall become a Lender for all purposes and to the same
extent as if originally a party hereto and shall be bound by and entitled to the
benefits of this Agreement.
          (c) Unless otherwise agreed by the Administrative Agent, on each
Increased Facility Closing Date (i) any Loans thereafter shall be made under the
relevant increased Maximum Credit Amounts from each Lender participating in the
relevant increase and shall be determined by reference to the amount of each
Type of Loan (and, in the case of Eurodollar Loans, of each Eurodollar
Borrowing) which would then have been outstanding from such Lender if (x) each
such Type or Eurodollar Borrowing had been borrowed or effected on such
Increased Facility Closing Date and (y) the aggregate amount of each such Type
or Eurodollar Borrowing requested to be so borrowed or effected had been
proportionately increased, and (ii) each Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each New Lender, and each such New Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in

31



--------------------------------------------------------------------------------



 



Letters of Credit such that, after giving effect to such increase and each such
deemed assignment and assumption of participations, the percentage of the
aggregate outstanding participations hereunder in Letters of Credit held by each
Lender (including each such New Lender) will equal such Lender’s Applicable
Percentage after giving effect to the new Commitments. The rate applicable to
any Eurodollar Loan borrowed pursuant to the preceding sentence shall equal the
rate then applicable to the Eurodollar Loans of the other Lenders in the same
Eurodollar Borrowing (or, until the expiration of the then-current Interest
Period, such other rate as shall be agreed upon between the Borrower and the
relevant Lender).
ARTICLE III
Payments of Principal and Interest; Prepayments; Fees
     Section 3.01 Repayment of Loans. The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.
     Section 3.02 Interest.
          (a) ABR Loans. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.
          (b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.
          (c) Post-Default Rate Rate. Notwithstanding the foregoing, if an Event
of Default has occurred and is continuing, or if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower or any Guarantor
hereunder or under any other Loan Document is not paid when due, whether at
stated maturity, upon acceleration or otherwise, and including any payments in
respect of a Borrowing Base Deficiency under Section 3.04(c), then all Loans
outstanding, in the case of an Event of Default, and such overdue amount, in the
case of a failure to pay amounts when due, shall on or after the date the
Required Lenders so request bear interest, after as well as before judgment, at
a rate per annum equal to two percent (2%) plus the rate applicable to ABR Loans
as provided in Section 3.02(a), but in no event to exceed the Highest Lawful
Rate.
          (d) Interest Payment Dates. Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to Section 3.02(c)
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than an optional prepayment of an ABR Loan prior to the
Termination Date), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment, and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) Interest Rate Computations. All interest hereunder shall be
computed on the basis of a year of 360 days (unless such calculation would
exceed the Highest Lawful Rate, then on the basis of a year of 365/366 days, as
applicable), except that interest computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error, and be binding
upon the parties hereto.

32



--------------------------------------------------------------------------------



 



     Section 3.03 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or
          (b) the Administrative Agent is advised by the Majority Lenders that
the Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 3.04 Prepayments.
          (a) Optional Prepayments. The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.04(b).
          (b) Notice and Terms of Optional Prepayment. The Borrower shall notify
the Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 12:00 noon, New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid. Promptly following receipt of any such notice relating to a
Borrowing, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowing shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 3.02 and any
amounts due under Section 5.02.
          (c) Mandatory Prepayments.
               (i) If, after giving effect to any termination or reduction of
the Aggregate Maximum Credit Amounts pursuant to Section 2.06(b) or
Section 2.06(c), the total Revolving Credit Exposures exceeds the total
Commitments, then the Borrower shall (A) prepay the Borrowings on the date of
such termination or reduction in an aggregate principal amount equal to such
excess, and (B) if any excess remains after prepaying all of the Borrowings as a
result of an LC Exposure, pay to the Administrative Agent on behalf of the
Lenders an amount equal to such excess to be held as cash collateral as provided
in Section 2.08(j).
               (ii) Upon any redetermination of or adjustment to the amount of
the Borrowing Base in accordance with Section 2.07 or Section 8.13(c), if the
total Revolving Credit Exposures exceeds the redetermined or adjusted Borrowing
Base, then the Borrower shall (A) prepay the

33



--------------------------------------------------------------------------------



 



Borrowings in an aggregate principal amount equal to such excess, and (B) if any
excess remains after prepaying all of the Borrowings as a result of an LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such excess to be held as cash collateral as provided in Section
2.08(j). The Borrower shall be obligated to make such prepayment and/or deposit
of cash collateral within forty-five (45) days following its receipt of the New
Borrowing Base Notice in accordance with Section 2.07(d) or the date the
adjustment occurs; provided that all payments required to be made pursuant to
this Section 3.04(c)(ii) must be made on or prior to the Termination Date.
               (iii) Upon any adjustments to the Borrowing Base pursuant to
Section 9.02(j), Section 9.11(d) or Section 9.17(b), if the total Revolving
Credit Exposures exceeds the Borrowing Base as adjusted, then the Borrower shall
(A) prepay the Borrowings in an aggregate principal amount equal to such excess,
and (B) if any excess remains after prepaying all of the Borrowings as a result
of an LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such excess to be held as cash collateral as provided in
Section 2.08(j). The Borrower shall be obligated to make such prepayment and/or
deposit of cash collateral within two (2) Business Days following the date it or
any Restricted Subsidiary receives cash proceeds as a result of such disposition
or termination; provided that all payments required to be made pursuant to this
Section 3.04(c)(iii) must be made on or prior to the Termination Date.
               (iv) Each prepayment of Borrowings pursuant to this
Section 3.04(c) shall be applied, first, ratably to any ABR Borrowings then
outstanding, and, second, to any Eurodollar Borrowings then outstanding as the
Borrower may direct.
               (v) Prepayments pursuant to this Section 3.04(c) shall be
accompanied by accrued interest to the extent required by Section 3.02.
          (d) No Premium or Penalty. Prepayments permitted or required under
this Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.
     Section 3.05 Fees.
          (a) Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding the Termination Date. Accrued commitment fees
shall be payable in arrears on the third Business Day after the last day of
March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof. All commitment
fees shall be computed on the basis of a year of 360 days and shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day).
          (b) Letter of Credit Fees. The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Letters of Credit, which shall accrue at the
same Applicable Margin used to determine the interest rate applicable to
Eurodollar Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date of this Agreement to but excluding
the later of the date on which such Lender’s Commitment terminates and the date
on which such Lender ceases to have any LC Exposure, (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate of 0.20% per annum on the average
daily amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the date of
this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure and
(iii) to the Issuing Bank, for

34



--------------------------------------------------------------------------------



 



its own account, its standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder. Participation fees and fronting fees accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the date of this Agreement; provided that all
such fees shall be payable on the Termination Date and any such fees accruing
after the Termination Date shall be payable on demand. Any other fees payable to
the Issuing Bank pursuant to this Section 3.05(b) shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).
          (c) Administrative Agent Fees. The Borrower agrees to pay to the
Administrative Agent, for its own account, fees payable in the amounts and at
the times separately agreed upon between the Borrower and the Administrative
Agent.
ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs
     Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) Payments by the Borrower. The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 5.01,
Section 5.02, Section 5.03 or otherwise) prior to noon, New York, New York time,
on the date when due, in immediately available funds, without defense,
deduction, recoupment, set-off or counterclaim. Fees, once paid, shall be fully
earned and shall not be refundable under any circumstances. Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices specified in Section 12.01, except payments
to be made directly to the Issuing Bank as expressly provided herein and except
that payments pursuant to Section 5.01, Section 5.02, Section 5.03 and
Section 12.03 shall be made directly to the Persons entitled thereto. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.
          (b) Application of Insufficient Payments. If at any time prior the
Termination Date, insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest, fees and other amounts then due hereunder, such funds
shall be applied: first, ratably to reimbursement of expenses and indemnities
provided for in this Agreement and the Security Instruments; second, to accrued
interest on the Loans; third, to fees; fourth, pro rata to outstanding principal
of the Loans and unreimbursed LC Disbursements; and fifth, if applicable, to
serve as cash collateral to be held by the Administrative Agent to secure the LC
Exposure, in each case, ratably among the parties entitled thereto in accordance
with the amounts then due to such parties.
          (c) Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of set-off or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC

35



--------------------------------------------------------------------------------



 



Disbursements of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and participations in LC Disbursements; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Restricted Subsidiary or Affiliate thereof (as to which the
provisions of this Section 4.01(c) shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
     Section 4.02 Presumption of Payment by the Borrower. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Bank that the Borrower will not make such payment,
the Administrative Agent may assume that the Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the Issuing Bank, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or the Issuing Bank, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
     Section 4.03 Certain Deductions by the Administrative Agent. If any Lender
shall fail to make any payment required to be made by it pursuant to
Section 2.05(b), Section 2.08(d), Section 2.08(e) or Section 4.02 then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 4.04 Disposition of Proceeds. The Security Instruments contain an
assignment by the Borrower and/or the Guarantors unto and in favor of the
Administrative Agent for the benefit of the Lenders of all of the Borrower’s or
each Guarantor’s interest in and to production and all proceeds attributable
thereto which may be produced from or allocated to the Mortgaged Property. The
Security Instruments further provide in general for the application of such
proceeds to the satisfaction of the Indebtedness and other obligations described
therein and secured thereby. Notwithstanding the assignment contained in such
Security Instruments, until the occurrence of an Event of Default, (a) the
Administrative Agent and the Lenders agree that they will neither notify the
purchaser or purchasers of such production nor take any other action to cause
such proceeds to be remitted to the Administrative Agent or the Lenders, but the
Lenders will instead permit such proceeds to be paid to the Borrower and its
Restricted Subsidiaries and (b) the Lenders hereby authorize the Administrative
Agent to take such actions as may be necessary to cause such proceeds to be paid
to the Borrower and/or such Subsidiaries.

36



--------------------------------------------------------------------------------



 



ARTICLE V
Increased Costs; Break Funding Payments; Taxes
     Section 5.01 Increased Costs.
          (a) Eurodollar Changes in Law. If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate); or
               (ii) impose on any Lender or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise), then
the Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.
          (b) Capital Requirements. If any Lender or the Issuing Bank determines
that any Change in Law regarding capital requirements (including any bank
capital tax) has or would have the effect of reducing the rate of return on such
Lender’s or the Issuing Bank’s capital or on the capital of such Lender’s or the
Issuing Bank’s holding company, if any, as a consequence of this Agreement or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) Certificates. A certificate of a Lender or the Issuing Bank
setting forth the amount or amounts necessary to compensate such Lender or the
Issuing Bank or its holding company, as the case may be, as specified in
Section 5.01(a) or (b) shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
          (d) Effect of Failure or Delay in Requesting Compensation. Failure or
delay on the part of any Lender or the Issuing Bank to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s or
the Issuing Bank’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender or the Issuing Bank pursuant to
this Section 5.01 for any increased costs or reductions incurred more than
180 days prior to the date that such Lender or the Issuing Bank, as the case may
be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.

37



--------------------------------------------------------------------------------



 



          (e) Dodd-Frank Act. Notwithstanding anything herein to the contrary,
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Bank Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a Change in Law, regardless of the date enacted, adopted or issued.
          (f) This Section shall not apply to matters covered by Section 5.03
relating to Taxes.
     Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, or (c) the failure to
borrow, convert, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
     Section 5.03 Taxes.
          (a) All payments made by any Loan Party under any Loan Document shall
be made free and clear of, and without deduction or withholding for, any
Indemnified Taxes or Other Taxes; provided that if the applicable Withholding
Agent determines in good faith that it is required to deduct or withhold any
Indemnified Taxes or Other Taxes from such payments, then (i) the sum payable by
the applicable Loan Party shall be increased as necessary so that, net of such
withholding (including, for the avoidance of doubt, deductions and withholdings
applicable to additional amounts payable under this Section) the Administrative
Agent or any Lender (as the case may be) receives the amount it would have
received had no such deductions or withholdings been made, (ii) the applicable
Withholding Agent shall make such deductions and withholdings, and (iii) the
applicable Withholding Agent shall pay the full amount deducted or withheld to
the appropriate Governmental Authority in accordance with applicable law.
          (b) Without limiting the provisions of subsection (a) above, the
Borrower shall pay any Other Taxes to the relevant Governmental Authority in
accordance with applicable law.
          (c) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Loan Party to a Governmental Authority, such Loan Party shall
send to the Administrative Agent for its own account or for the account of the
relevant Lender, as the case may be, a certified copy of an original official
receipt received by such Loan Party showing payment thereof. Without limiting
the

38



--------------------------------------------------------------------------------



 



provisions of subsection (a) above, if (i) such Loan Party fails to pay when due
any Indemnified Taxes or Other Taxes that are payable by such Loan Party or
(ii) any Indemnified Taxes or Other Taxes are imposed directly upon the
Administrative Agent or any Lender, such Loan Party shall indemnify the
Administrative Agent and each Lender, within 10 days after written demand
therefor, for such amounts and any interest or penalties imposed by any
Governmental Authority as a result of any such failure.
          (d) Each Lender shall indemnify the Administrative Agent for the full
amount of any Taxes that are attributable to such Lender and that are payable or
paid by the Administrative Agent, together with all reasonable costs and
expenses arising therefrom or with respect thereto, as determined by the
Administrative Agent in good faith. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.
          (e) Each Lender (or Transferee) that is a “United States Person” as
defined in Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed copies of U.S. Internal Revenue
Service (“IRS”) Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal withholding tax. Each Lender (or Transferee) that is
not a “United States Person” as defined in Section 7701(a)(30) of the Code (a
“Non-U.S. Lender”) shall deliver to the Borrower and the Administrative Agent
(or, in the case of a Participant, to the Lender from which the related
participation shall have been purchased) (i) two copies of IRS Form W-8BEN, Form
W-8ECI or form W-8IMY (together with any applicable IRS forms), (ii) in the case
of a Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit H and the applicable
IRS Form W-8, or any subsequent versions thereof or successors thereto, properly
completed and duly executed by such Non-U.S. Lender claiming complete exemption
from, or a reduced rate of, U.S. federal withholding tax on payments under this
Agreement and the other Loan Documents or (iii) any other form prescribed by
applicable requirements of U.S. federal income tax law as a basis for claiming
exemption from or a reduction in U.S. federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable requirements of law to permit the Borrower and the Administrative
Agent to determine the withholding or deduction required to be made. Such forms
shall be delivered by each Non-U.S. Lender on or before the date it becomes a
party to this Agreement (or, in the case of any Participant, on or before the
date such Participant purchases the related participation) and from time to time
thereafter upon the request of the Borrower or the Administrative Agent. In
addition, each Non-U.S. Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Non-U.S.
Lender. Each Non-U.S. Lender shall promptly notify the Borrower and the
Administrative Agent of any change in circumstances that would modify or render
invalid any previously delivered certificate to the Borrower (or any other form
of certification adopted by the U.S. taxing authorities for such purpose).
Notwithstanding any other provision of this Section 5.03(e), a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 5.03(e) that
such Non-U.S. Lender is not legally able to deliver.
          (f) Any Foreign Lender that is entitled to an exemption from or
reduction of non-U.S. withholding Tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under any Loan Document shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate, provided that such Lender is legally entitled to complete,
execute and deliver such documentation.

39



--------------------------------------------------------------------------------



 



          (g) If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Withholding Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Withholding Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
or to determine the amount to deduct and withhold from such payment. Solely for
the purposes of this Section 5.03(g), “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.
          (h) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by a Loan Party or with respect to which a Loan
Party has paid additional amounts pursuant to this Section 5.03 that in the good
faith judgment of the Administrative Agent or such Lender is allocable to such
indemnity or additional amounts, it shall pay over such refund to such Loan
Party (but only to the extent of indemnity payments made, or additional amounts
paid, by such Loan Party under this Section 5.03 with respect to the Taxes or
Other Taxes giving rise to such refund), net of all out-of-pocket expenses of
the Administrative Agent or such Lender and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund); provided, that such Loan Party, upon the written demand of the
Administrative Agent or such Lender, agrees to repay the amount paid over to
such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section 5.03 shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.
          (i) The agreements in this Section 5.03 shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder.
     Section 5.04 Designation of Different Lending Office. If any Lender
requests compensation under Section 5.01, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 5.01 or Section 5.03, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
     Section 5.05 Replacement of Lenders. If (a) any Lender requests
compensation under Section 5.01, (b) the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, (c) any Lender is a Defaulting Lender, (d)
any Lender has not approved (or is not deemed to have approved) an increase in
the Borrowing Base proposed by the Administrative Agent pursuant to
Section 2.07(c)(iii) which has been approved by Lenders holding 75% or more of
the then outstanding Commitments or (e) any Lender has not approved a proposed
waiver or amendment requiring 100% approval or consent but which has been
approved by Lenders holding 75% or more of the then outstanding Commitments,
then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent, require such Lender to

40



--------------------------------------------------------------------------------



 



assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 12.04(b)), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent, which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 5.01 or payments required to be made
pursuant to Section 5.03, such assignment will result in a reduction in such
compensation or payments or will result in the approval of the proposed
Borrowing Base. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.
     Section 5.06 Defaulting Lenders
. Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 3.05;
          (b) the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 12.02), provided, that any amendment, waiver or
other modification (i) requiring the consent of all Lenders or each Lender
affected thereby which affects such Defaulting Lender differently than other
affected Lenders or (ii) which increases or extends the Commitment of a
Defaulting Lender shall require the consent of such Defaulting Lender;
          (c) if any LC Exposure exists at the time such Lender becomes a
Defaulting Lender then:
               (i) all or any part of the LC Exposure of such Defaulting Lender
shall be reallocated among the non-Defaulting Lenders in accordance with their
respective Applicable Percentages but only to the extent the sum of all
non-Defaulting Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s
LC Exposure does not exceed the total of all non-Defaulting Lenders’
Commitments;
               (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, the Borrower shall within one Business Day
following notice by the Administrative Agent cash collateralize for the benefit
of the Issuing Bank only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after giving effect to any partial reallocation
pursuant to clause (i) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding;
               (iii) if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.05(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized;

41



--------------------------------------------------------------------------------



 



               (iv) if the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the fees payable to the Lenders
pursuant to Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance
with such non-Defaulting Lenders’ Applicable Percentages; and
               (v) if all or any portion of such Defaulting Lender’s LC Exposure
is neither reallocated nor cash collateralized pursuant to clause (i) or
(ii) above, then, without prejudice to any rights or remedies of the Issuing
Bank or any other Lender hereunder, all facility fees that otherwise would have
been payable to such Defaulting Lender (solely with respect to the portion of
such Defaulting Lender’s Commitment that was utilized by such LC Exposure) and
and letter of credit fees payable under Section 3.05(b) with respect to such
Defaulting Lender’s LC Exposure shall be payable to the Issuing Bank until and
to the extent that such LC Exposure is reallocated and/or cash collateralized;
and
          (d) so long as such Lender is a Defaulting Lender, the Issuing Bank
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure and the Defaulting Lender’s then
outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 5.06(c), and participating interests in newly issued
or increased Letters of Credit shall be allocated among non-Defaulting Lenders
in a manner consistent with Section 5.06(c)(i) (and such Defaulting Lender shall
not participate therein).
          If (i) a Bankruptcy Event with respect to a Lender Parent shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Issuing Bank has a good faith belief that any Lender has defaulted in
fulfilling its obligations under one or more other agreements in which such
Lender commits to extend credit, the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless the Issuing Bank shall
have entered into arrangements with the Borrower or such Lender, satisfactory to
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Lender hereunder.
          In the event that the Administrative Agent, the Borrower and the
Issuing Bank each agrees that a Defaulting Lender has adequately remedied all
matters that caused such Lender to be a Defaulting Lender, then the LC Exposure
of the Lenders shall be readjusted to reflect the inclusion of such Lender’s
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Loans in accordance with its
Applicable Percentage; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.
ARTICLE VI
Conditions Precedent
     Section 6.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 12.02):
          (a) The Administrative Agent, the Arrangers and the Lenders shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the extent invoiced,

42



--------------------------------------------------------------------------------



 



reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder.
          (b) The Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary of the Borrower and each Guarantor setting
forth (i) resolutions of its board of directors or other appropriate governing
body with respect to the authorization of the Borrower or such Guarantor to
execute and deliver the Loan Documents to which it is a party and to enter into
the transactions contemplated in those documents, (ii) the officers of the
Borrower or such Guarantor (y) who are authorized to sign the Loan Documents to
which the Borrower or such Guarantor is a party and (z) who will, until replaced
by another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby, (iii) specimen signatures of such authorized officers, and
(iv) the articles or certificate of incorporation and by-laws or other
applicable organizational documents of the Borrower and such Guarantor,
certified as being true and complete. The Administrative Agent and the Lenders
may conclusively rely on such certificate until the Administrative Agent
receives notice in writing from the Borrower to the contrary.
          (c) The Administrative Agent shall have received certificates of the
appropriate State agencies with respect to the existence, qualification and good
standing of the Borrower and each Guarantor.
          (d) The Administrative Agent shall have received from each party
hereto counterparts (in such number as may be requested by the Administrative
Agent) of this Agreement signed on behalf of such party.
          (e) The Administrative Agent shall have received from each party
thereto duly executed counterparts (in such number as may be requested by the
Administrative Agent) of the Security Instruments, including the Guaranty
Agreement and the other Security Instruments described on Exhibit F-1. In
connection with the execution and delivery of the Security Instruments, the
Administrative Agent shall:
               (i) be reasonably satisfied that the Security Instruments create
first priority, perfected Liens (except that Excepted Liens identified in
clauses (a) to (d) and (f) of the definition thereof, but subject to the
provisos at the end of such definition may exist) on at least 85% of the total
value of the Oil and Gas Properties evaluated in the Initial Reserve Report; and
               (ii) have received certificates, if appropriate, together with
undated, blank stock powers for each such certificate, representing all of the
issued and outstanding Equity Interests of the Borrower, each of the Guarantors
(other than the Parent) and not less than 65% of all of the issued and
outstanding capital stock of each Foreign Subsidiary that is not a Guarantor,
which is directly owned by either the Borrower or a Domestic Subsidiary.
          (f) The Administrative Agent shall have received an opinion of
(i) Jones Walker, special counsel to the Borrower, substantially in the form of
Exhibit D and (ii) local counsel in the State of Mississippi, substantially in a
form and of substance reasonably acceptable to the Administrative Agent.
          (g) The Administrative Agent shall have received a certificate of
insurance coverage of the Borrower evidencing that the Borrower is carrying
insurance in accordance with Section 7.12.
          (h) The Administrative Agent shall have received title information as
the Administrative Agent may reasonably require satisfactory to the
Administrative Agent setting forth the

43



--------------------------------------------------------------------------------



 



status of title to at least 85% of the total value of the Oil and Gas Properties
evaluated in the Initial Reserve Report.
          (i) The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower certifying that (i) all government and third
party approvals necessary in connection with the Transactions have been obtained
on satisfactory terms and (ii) no action or proceeding is pending or threatened
in any court or before any Governmental Authority seeking to restrain or
prohibit the consummation of the transactions contemplated hereby.
          (j) The Administrative Agent shall have received the financial
statements referred to in Section 7.04(a) and the Initial Reserve Report
accompanied by a certificate covering the matters described in
Section 8.12(c)(i), (ii) and (iii). The Administrative Agent and the Lenders
shall have received projections (broken down by year) for the Parent and its
Restricted Subsidiaries after giving effect to the transactions contemplated
hereby through the fifth anniversary of the Effective Date.
          (k) The Administrative Agent shall have received appropriate UCC
search certificates reflecting no prior Liens encumbering the Properties of the
Parent, the Borrower and the Restricted Subsidiaries for each of the following
jurisdictions: Delaware, Louisiana, Texas, Alabama, Mississippi and any other
jurisdiction requested by the Administrative Agent; other than those being
released on or prior to the Effective Date or Liens permitted by Section 9.03.
          (l) The Administrative Agent shall have received a certificate of a
Responsible Officer of the Parent certifying that the Parent and its Restricted
Subsidiaries will have outstanding no Debt for borrowed money or Disqualified
Capital Stock other than (A) the Indebtedness under this Agreement; (B) Debt
associated with the Existing 2014 Notes and (C) the Existing Convertible Notes
and (D) the Parent Loan.
          (m) The Administrative Agent shall have received a certificate of a
Financial Officer of the Parent certifying that, after giving effect to the
borrowings under this Agreement, the Parent and its Restricted Subsidiaries,
taken as a whole, are solvent as contemplated by Section 7.22.
          (n) The Administrative Agent shall have received satisfactory evidence
that (i) all commitments (other than in respect of Existing Letters of Credit)
under the Existing Credit Agreement shall have been terminated in full and all
amounts (including accrued fees in respect of Existing Letters of Credit)
outstanding under the Existing Credit Agreement shall have been paid in full and
(ii) satisfactory arrangements shall have been made for the termination of all
Liens granted in connection therewith.
          (o) The Administrative Agent shall have received such other
certificates, documents, instruments and agreements as the Administrative Agent
shall reasonably request in connection with the transactions contemplated by
this Agreement and the other Loan Documents.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders make Loans and of the Issuing Bank
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 12.02) at
or prior to 1:00 p.m., New York New York time, on July 30, 2011 (and, in the
event such conditions are not so satisfied or waived, the Commitments shall
terminate at such time).
     Section 6.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing (including the initial funding), and of
the Issuing Bank to issue, amend, renew or extend any Letter of Credit, is
subject to the satisfaction of the following conditions:

44



--------------------------------------------------------------------------------



 



          (a) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no event, development or circumstance has occurred or
shall then exist that has resulted in, or could reasonably be expected to have,
a Material Adverse Effect; provided that with respect to the initial funding on
the Effective Date, this condition precedent shall not apply.
          (c) The representations and warranties of the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, except to the extent any such representations and warranties are
expressly limited to an earlier date, in which case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, such representations and warranties shall
continue to be true and correct as of such specified earlier date; provided that
with respect to the initial funding on the Effective Date, the Parent and the
Borrower are not required to make the representation contained in
Section 7.04(b) and the only representations (and related Defaults) the making
of which shall be a condition precedent under this Section 6.02(c) on the
Effective Date shall be (i) with respect to the Parent and its Restricted
Subsidiaries, those representations contained in Sections 7.01, 7.02, 7.03(b)
(but only with respect to the extent of a Loan Party’s charter, by-laws or other
organizational documents), 7.08 and 7.21.
          (d) The making of such Loan or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, would not conflict with, or
cause any Lender or the Issuing Bank to violate or exceed, any applicable
Governmental Requirement, and no Change in Law shall have occurred, and no
litigation shall be pending or threatened, which does or, with respect to any
threatened litigation, seeks to, enjoin, prohibit or restrain, the making or
repayment of any Loan, the issuance, amendment, renewal, extension or repayment
of any Letter of Credit or any participations therein or the consummation of the
transactions contemplated by this Agreement or any other Loan Document; provided
that with respect to the initial funding on the Effective Date, this condition
precedent shall not apply.
          (e) The receipt by the Administrative Agent of a Borrowing Request in
accordance with Section 2.03 or a request for a Letter of Credit in accordance
with Section 2.08(b), as applicable.
     Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Parent and the Borrower on the date thereof
as to the matters specified in Section 6.02(a) through (e).

45



--------------------------------------------------------------------------------



 



ARTICLE VII
Representations and Warranties
     The Parent and the Borrower represent and warrant to the Lenders that:
     Section 7.01 Organization; Powers. Each of the Parent and each Restricted
Subsidiary is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority, and has all material governmental licenses, authorizations, consents
and approvals necessary, to own its assets and to carry on its business as now
conducted, and is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required, except where failure to have
such power, authority, licenses, authorizations, consents, approvals and
qualifications could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.02 Authority; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. Each Loan Document to which a
Loan Party is a party has been duly executed and delivered by it and constitutes
its legal, valid and binding obligation, as applicable, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.
     Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require
any consent or approval of, registration or filing with, or any other action by,
any Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated thereby, except such as have been obtained or made and are in full
force and effect other than the recording and filing of the Security Instruments
as required by this Agreement, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any Loan
Party or any order of any Governmental Authority, (c) will not violate or result
in a default under any indenture, agreement or other instrument binding upon any
Loan Party or its Properties, or give rise to a right thereunder to require any
payment to be made by any Loan Party and (d) will not result in the creation or
imposition of any Lien on any Property of any Loan Party (other than the Liens
created by the Loan Documents).
     Section 7.04 Financial Condition; No Material Adverse Change.
          (a) The Parent has furnished to the Lenders (i) its audited
consolidated balance sheet and related statement of income, stockholders’ equity
and cash flow as of and for the fiscal year ended December 31, 2010 (which audit
report for such financial statement is not subject to any qualification) and
(ii) its unaudited consolidated balance sheet and related statement of income,
stockholders’ equity and cash flow for the fiscal quarter ended March 31, 2011,
which financial statement shall be prepared in accordance with GAAP. The
financial statements in clauses (i) and (ii) present fairly, in all material
respects, the consolidated financial condition of the Parent as of the dates and
for the periods set forth above in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the unaudited
quarterly financial statements.
          (b) Since December 31, 2010, there has been no event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
          (c) Neither the Parent nor any of its Restricted Subsidiaries has on
the date hereof any material Debt (including Disqualified Capital Stock) or any
contingent liabilities, off-balance sheet

46



--------------------------------------------------------------------------------



 



liabilities or partnerships, liabilities for taxes, unusual forward or long-term
commitments or unrealized or anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the Financial
Statements.
     Section 7.05 Litigation.
          (a) Except as set forth on Schedule 7.05, there are no actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Parent or the Borrower,
threatened against or affecting the Parent and its Restricted Subsidiaries
(i) not fully covered by insurance (except for normal deductibles) as to which
there is a reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Document or
the Transactions.
          (b) Since the date of this Agreement, there has been no change in the
status of the matters disclosed in Schedule 7.05 that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.
     Section 7.06 Environmental Matters. Except as could not be reasonably
expected to have a Material Adverse Effect (or with respect to (c), (d) and
(e) below, where the failure to take such actions could not be reasonably
expected to have a Material Adverse Effect):
          (a) neither any Property of the Parent and its Restricted Subsidiaries
nor the operations conducted thereon violate any order or requirement of any
court or Governmental Authority or any Environmental Laws.
          (b) no Property of the Parent and its Restricted Subsidiaries nor the
operations currently conducted thereon are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws.
          (c) all notices, permits, licenses, exemptions, approvals or similar
authorizations, if any, required to be obtained or filed in connection with the
operation or use of any and all Property of the Parent and its Restricted
Subsidiaries, including, without limitation, past or present treatment, storage,
disposal or release of a hazardous substance, oil and gas waste or solid waste
into the environment, have been duly obtained or filed, and the Parent and its
Restricted Subsidiaries are in compliance with the terms and conditions of all
such notices, permits, licenses and similar authorizations.
          (d) all hazardous substances, solid waste and oil and gas waste, if
any, generated at any and all Property of the Parent and its Restricted
Subsidiaries have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or the environment, and, to the actual
knowledge of the Borrower, all such transport carriers and treatment and
disposal facilities have been and are operating in compliance with Environmental
Laws and so as not to pose an imminent and substantial endangerment to public
health or the environment, and are not the subject of any existing, pending or
threatened action, investigation or inquiry by any Governmental Authority in
connection with any Environmental Laws.
          (e) the Borrower has taken all steps reasonably necessary to determine
and has determined that no oil, hazardous substances, solid waste or oil and gas
waste, have been disposed of or otherwise released and there has been no
threatened release of any oil, hazardous substances, solid waste or oil and gas
waste on or to any Property of the Parent and its Restricted Subsidiaries except
in

47



--------------------------------------------------------------------------------



 



compliance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment.
          (f) to the extent applicable, all Property of the Parent and its
Restricted Subsidiaries currently satisfies all design, operation, and equipment
requirements imposed by the OPA, and the Borrower does not have any reason to
believe that such Property, to the extent subject to the OPA, will not be able
to maintain compliance with the OPA requirements during the term of this
Agreement.
          (g) neither the Parent nor any Restricted Subsidiary has any known
contingent liability or Remedial Work in connection with any release or
threatened release of any oil, hazardous substance, solid waste or oil and gas
waste into the environment.
     Section 7.07 Compliance with the Laws and Agreements; No Defaults.
          (a) The Parent and its Restricted Subsidiaries are in compliance with
all Governmental Requirements applicable to it or its Property and all
agreements and other instruments binding upon it or its Property, and possesses
all licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
          (b) Neither the Parent nor any of its Restricted Subsidiaries are in
default nor has any event or circumstance occurred which, but for the expiration
of any applicable grace period or the giving of notice, or both, would
constitute a default or would require the Parent or any Restricted Subsidiary to
Redeem or make any offer to Redeem all or any portion of any Debt outstanding
under any indenture, note, credit agreement or instrument pursuant to which any
Material Indebtedness is outstanding or by which the Parent or any of its
Restricted Subsidiaries or any of their Properties is bound.
          (c) No Default has occurred and is continuing.
     Section 7.08 Investment Company Act. No Loan Party is an “investment
company” or a company “controlled” by an “investment company,” within the
meaning of, or subject to regulation under, the Investment Company Act of 1940,
as amended.
     Section 7.09 Taxes. The Parent and each of its Subsidiaries has timely
filed or caused to be filed all tax returns and reports required to have been
filed and has paid or caused to be paid all taxes required to have been paid by
it, except (a) taxes that are being contested in good faith by appropriate
proceedings and for which the Parent, as applicable, has set aside on its books
adequate reserves in accordance with GAAP or (b) to the extent that the failure
to do so could not reasonably be expected to result in a Material Adverse
Effect. To the knowledge of the Parent, no proposed tax assessment is being
asserted with respect to any Loan Party that, if made, could reasonably be
expected to have a Material Adverse Effect.
     Section 7.10 ERISA.
          (a) The Parent and each ERISA Affiliate have complied in all material
respects with ERISA and, where applicable, the Code regarding each Plan.
          (b) Each Plan is, and has been, operated, administered and maintained
in substantial compliance with ERISA and, where applicable, the Code.

48



--------------------------------------------------------------------------------



 



          (c) No act, omission or transaction has occurred which could result in
imposition on any the Parent or any of its Subsidiaries or any ERISA Affiliate
(whether directly or indirectly) of (i) either a civil penalty assessed pursuant
to subsections (c), (i) or (l) of section 502 of ERISA or a tax imposed pursuant
to Chapter 43 of Subtitle D of the Code or (ii) breach of fiduciary duty
liability damages under section 409 of ERISA.
          (d) Except as provided in Schedule 7.10(d), no Plan (other than a
defined contribution plan) or any trust created under any such Plan has been
terminated since September 2, 1974. No liability to the PBGC (other than for the
payment of current premiums which are not past due) by the Parent or any of its
Subsidiaries or any ERISA Affiliate has been or is expected by any Loan Party or
any ERISA Affiliate to be incurred with respect to any Plan. No ERISA Event with
respect to any Plan has occurred.
          (e) Full payment when due has been made of all amounts which Parent or
any of its Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof and no Plan has failed to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan.
          (f) Except as provided in Schedule 7.10(f), the actuarial present
value of the benefit liabilities under each Plan which is subject to Title IV of
ERISA does not, as of the end of the Borrower’s most recently ended fiscal year,
exceed the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities by an amount in excess of $500,000. The term “actuarial present
value of the benefit liabilities” shall have the meaning specified in section
4041 of ERISA.
          (g) Neither the Parent and any of its Subsidiaries nor any ERISA
Affiliate sponsors, maintains, or contributes to an employee welfare benefit
plan, as defined in section 3(1) of ERISA, including, without limitation, any
such plan maintained to provide benefits to former employees of such entities,
that may not be terminated by the Parent, any of its Subsidiaries or any ERISA
Affiliate in its sole discretion at any time without any material liability.
          (h) Neither the Parent and any of its Subsidiaries nor any ERISA
Affiliate sponsors, maintains or contributes to, or has at any time in the
six-year period preceding the date hereof sponsored, maintained or contributed
to, or had any actual or contingent liability to any Multiemployer Plan.
          (i) Neither the Parent and any of its Subsidiaries nor any ERISA
Affiliate is required to provide security under section 401(a)(29) of the Code
due to a Plan amendment that results in an increase in current liability for the
Plan.
     Section 7.11 Disclosure; No Material Misstatements. The Parent and the
Borrower have disclosed to the Administrative Agent and the Lenders all material
agreements, instruments and corporate or other restrictions to which it or any
of its Restricted Subsidiaries is subject, and all other matters known to it,
that, individually or in the aggregate, could reasonably be expected to result
in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of the Parent and
its Restricted Subsidiaries to the Administrative Agent or any Lender or any of
their Affiliates in connection with the negotiation of this Agreement or any
other Loan Document or delivered hereunder or under any other Loan Document (as
modified or supplemented by other information so furnished) contain any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Parent and the

49



--------------------------------------------------------------------------------



 



Borrower represent only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. There is no fact
peculiar to the Parent and its Restricted Subsidiaries which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent or the Lenders by or on behalf
of the Parent and its Restricted Subsidiaries prior to, or on, the date hereof
in connection with the transactions contemplated hereby. There are no statements
or conclusions in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that neither the Parent,
the Borrower, Restricted the Subsidiaries nor such Responsible Officer warrants
that such opinions, estimates and projections will ultimately prove to have been
accurate.
     Section 7.12 Insurance. The Borrower has, and has caused all of its
Restricted Subsidiaries to have, (a) all insurance policies sufficient for the
compliance by each of them with all material Governmental Requirements and all
material agreements and (b) insurance coverage, or self-insurance, in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries. Schedule 7.12, as of the date hereof, sets forth a
list of all insurance maintained by the Borrower and all its Restricted
Subsidiaries. The Administrative Agent and the Lenders have been named as
additional insureds in respect of such liability insurance policies and the
Administrative Agent has been named as loss payee with respect to Property loss
insurance.
     Section 7.13 Restriction on Liens. Neither the Parent nor any of its
Restricted Subsidiaries is a party to any material agreement or arrangement
(other than Capital Leases creating Liens permitted by Section 9.03(c) and Liens
permitted by clause (g) of the definition of Excepted Liens), but then only on
the Property subject of such Capital Lease), or subject to any order, judgment,
writ or decree, which either restricts or purports to restrict its ability to
grant Liens to the Administrative Agent and the Lenders on or in respect of
their Properties to secure the Indebtedness and the Loan Documents.
     Section 7.14 Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to the Administrative Agent (which shall promptly furnish a
copy to the Lenders), which shall be a supplement to Schedule 7.14, the Parent
has no other Subsidiaries. Schedule 7.14 sets forth each Subsidiary’s status as
a Restricted Subsidiary or an Unrestricted Subsidiary.
     Section 7.15 Location of Business and Offices. The Parent’s jurisdiction of
organization is Delaware; the name of the Parent as listed in the public records
of its jurisdiction of organization is McMoRan Exploration Co.; and the
organizational identification number of the Parent in its jurisdiction of
organization is 2927190 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower’s jurisdiction of organization is Delaware; the
name of the Borrower as listed in the public records of its jurisdiction of
organization is McMoRan Oil & Gas LLC; and the organizational identification
number of the Borrower in its jurisdiction of organization is 2927213 (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 8.01(m) in accordance with Section 12.01). The Parent’s and
the Borrower’s principal place of business and chief executive offices are
located at the address specified in Section 12.01 (or as set forth in a notice
delivered pursuant to Section 8.01(m) and Section 12.01(c)). Each Subsidiary’s
jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization, organizational identification number in its
jurisdiction of organization, and the location of

50



--------------------------------------------------------------------------------



 



its principal place of business and chief executive office is stated on
Schedule 7.14 (or as set forth in a notice delivered pursuant to
Section 8.01(m)).
     Section 7.16 Properties; Titles, Etc.
          (a) Except as set forth in Schedule 7.16, each of the Borrower and the
Restricted Subsidiaries (as applicable) has good and defensible title to the Oil
and Gas Properties evaluated in the most recently delivered Reserve Report and
good title to all its personal Properties, in each case, free and clear of all
Liens except Liens permitted by Section 9.03. After giving full effect to the
Excepted Liens, the Borrower or the Restricted Subsidiary specified as the owner
owns the net interests in production attributable to the Hydrocarbon Interests
as reflected in the most recently delivered Reserve Report, and the ownership of
such Properties shall not in any material respect obligate the Borrower or such
Restricted Subsidiary to bear the costs and expenses relating to the
maintenance, development and operations of each such Property in an amount in
excess of the working interest of each Property set forth in the most recently
delivered Reserve Report that is not offset by a corresponding proportionate
increase in the Borrower’s or such Restricted Subsidiary’s net revenue interest
in such Property. The Parent owns no direct interests in any Oil and Gas
Properties.
          (b) All material leases and agreements necessary for the conduct of
the business of the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance which with the giving of notice or the passage of time or both
would give rise to a default under any such lease or leases, which could
reasonably be expected to have a Material Adverse Effect.
          (c) The rights and Properties presently owned, leased or licensed by
the Borrower and the Restricted Subsidiaries including, without limitation, all
easements and rights of way, include all rights and Properties necessary to
permit the Borrower and the Restricted Subsidiaries to conduct their business in
all material respects in the same manner as its business has been conducted
prior to the date hereof.
          (d) All of the Properties of the Borrower and the Restricted
Subsidiaries which are reasonably necessary for the operation of their
businesses are in good working condition and are maintained in accordance with
prudent business standards.
          (e) The Borrower and each Restricted Subsidiary owns, or is licensed
to use, all trademarks, tradenames, copyrights, patents and other intellectual
Property material to its business, and the use thereof by the Borrower and such
Restricted Subsidiary does not infringe upon the rights of any other Person,
except for any such infringements that, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect. The Borrower
and its Restricted Subsidiaries either own or have valid licenses or other
rights to use all databases, geological data, geophysical data, engineering
data, seismic data, maps, interpretations and other technical information used
in their businesses as presently conducted, subject to the limitations contained
in the agreements governing the use of the same, which limitations are customary
for companies engaged in the business of the exploration and production of
Hydrocarbons, with such exceptions as could not reasonably be expected to have a
Material Adverse Effect.
     Section 7.17 Maintenance of Properties. Except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Oil and Gas Properties (and Properties unitized therewith) of the Borrower and
its Restricted Subsidiaries have been maintained, operated and developed in a
good and workmanlike manner and in conformity with all Governmental Requirements
and in conformity with the provisions of all leases, subleases or other
contracts comprising a part of the

51



--------------------------------------------------------------------------------



 



Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties of the Borrower and its Restricted Subsidiaries.
Specifically in connection with the foregoing, except for those as could not be
reasonably expected to have a Material Adverse Effect, (i) no Oil and Gas
Property of the Parent or its Restricted Subsidiaries is subject to having
allowable production reduced below the full and regular allowable (including the
maximum permissible tolerance) because of any overproduction (whether or not the
same was permissible at the time) and (ii) none of the wells comprising a part
of the Oil and Gas Properties (or Properties unitized therewith) of the Parent
or its Restricted Subsidiaries is deviated from the vertical more than the
maximum permitted by Governmental Requirements, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on Properties unitized
therewith, such unitized Properties) of the Borrower or such Restricted
Subsidiary. All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by the
Borrower or any of its Restricted Subsidiaries that are necessary to conduct
normal operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by the
Borrower or any of its Restricted Subsidiaries, in a manner consistent with the
Borrower’s or its Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 7.17 could not
reasonably be expected to have a Material Adverse Effect).
     Section 7.18 Gas Imbalances, Prepayments. Except as set forth on
Schedule 7.18 or on the most recent certificate delivered pursuant to
Section 8.12(c), on a net basis there are no gas imbalances, take or pay or
other prepayments which would require the Borrower or any of its Restricted
Subsidiaries to deliver Hydrocarbons produced from the Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor
exceeding two and one-half percent (2.5%) of the aggregate volumes of
Hydrocarbons (on an Mcf equivalent basis) listed in the most recent Reserve
Report.
     Section 7.19 Marketing of Production. Except for contracts listed and in
effect on the date hereof on Schedule 7.19, and thereafter either disclosed in
writing to the Administrative Agent or included in the most recently delivered
Reserve Report (with respect to all of which contracts the Borrower represents
that it or its Restricted Subsidiaries are receiving a price for all production
sold thereunder which is computed substantially in accordance with the terms of
the relevant contract and are not having deliveries curtailed substantially
below the subject Property’s delivery capacity), no material agreements exist
which are not cancelable on 60 days notice or less without penalty or detriment
for the sale of production from the Borrower’s or its Restricted Subsidiaries’
Hydrocarbons (including, without limitation, calls on or other rights to
purchase, production, whether or not the same are currently being exercised)
that (a) pertain to the sale of production at a fixed price and (b) have a
maturity or expiry date of longer than six (6) months from the date hereof.
     Section 7.20 Swap Agreements. Schedule 7.20, as of the date hereof, and
after the date hereof, each report required to be delivered by the Borrower
pursuant to Section 8.01(d), sets forth, a true and complete list of all Swap
Agreements of the Parent and its Restricted Subsidiaries, the material terms
thereof (including the type, term, effective date, termination date and notional
amounts or volumes), the net mark to market value thereof, all credit support
agreements relating thereto (including any margin required or supplied) and the
counterparty to each such agreement.
     Section 7.21 Use of Loans and Letters of Credit. The proceeds of the Loans
and the Letters of Credit shall be used to provide working capital for
exploration and production operations and to provide funding and Letters of
Credit for general corporate purposes of the Borrower and its Restricted
Subsidiaries. Neither the Parent nor any Restricted Subsidiary is engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of

52



--------------------------------------------------------------------------------



 



the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.
     Section 7.22 Solvency. After giving effect to the transactions contemplated
hereby, (a) the aggregate assets (after giving effect to amounts that could
reasonably be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of the Loan Parties, taken as a whole, will
exceed the aggregate Debt of the Loan Parties on a consolidated basis, as the
Debt becomes absolute and matures, (b) each Loan Party will not have incurred or
intended to incur, and will not believe that it will incur, Debt beyond its
ability to pay such Debt (after taking into account the timing and amounts of
cash to be received by it and the amounts to be payable on or in respect of its
liabilities, and giving effect to amounts that could reasonably be received by
reason of indemnity, offset, insurance or any similar arrangement) as such Debt
becomes absolute and matures and (c) each Loan Party will not have (and will
have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.
ARTICLE VIII
Affirmative Covenants
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full and all Letters of
Credit shall have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower covenant and agree with the Lenders
that:
     Section 8.01 Financial Statements; Other Information. The Parent and the
Borrower will furnish to the Administrative Agent and each Lender:
          (a) Annual Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than 90 days after
the end of each fiscal year of the Parent and the Borrower, each of their
audited consolidated balance sheets and related statements of operations,
stockholders’ equity, as applicable, and cash flows as of the end of and for
such year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Ernst & Young LLP or other independent
public accountants of recognized national standing (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Parent and the Borrower and their consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied.
          (b) Quarterly Financial Statements. As soon as available, but in any
event in accordance with then applicable law and not later than 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent and the Borrower, each of their consolidated balance sheet and related
statements of operations and cash flows as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by one of its Financial Officers as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and the Borrower and their consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.
          (c) Certificate of Financial Officer — Compliance. Concurrently with
any delivery of financial statements under Section 8.01(a) or Section 8.01(b),
commencing with the delivery of financial statements for the fiscal quarter
ending June 30, 2011, a certificate of a Financial Officer of the

53



--------------------------------------------------------------------------------



 



Parent in substantially the form of Exhibit D hereto (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations demonstrating
compliance with Section 9.01.
          (d) Certificate of Financial Officer – Swap Agreements. Concurrently
with any delivery of financial statements under Section 8.01(a) and
Section 8.01(b), commencing with the delivery of financial statements for the
fiscal quarter ending June 30, 2011, a certificate of a Financial Officer, in
form and substance satisfactory to the Administrative Agent, setting forth as of
the last Business Day of such fiscal quarter or fiscal year, a true and complete
list of all Swap Agreements of each Loan Party, the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes), the net mark-to-market value therefor, any new credit support
agreements relating thereto not listed on Schedule 7.20, any margin required or
supplied under any credit support document, and the counterparty to each such
agreement.
          (e) Certificate of Financial Officer — Consolidating Information. If,
at any time, all of the consolidated Subsidiaries of the Parent are not
Consolidated Subsidiaries, then concurrently with any delivery of financial
statements under Section 8.01(a) or Section 8.01(b), a certificate of a
Financial Officer setting forth consolidating spreadsheets that show all
Unrestricted Subsidiaries and the eliminating entries, in such form as would be
presentable to the auditors of the Parent.
          (f) Certificate of Insurer — Insurance Coverage. Concurrently with any
delivery of financial statements under Section 8.01(a), a certificate of
insurance coverage with respect to the insurance required by Section 8.07, in
form and substance satisfactory to the Administrative Agent, and, if requested
by the Administrative Agent or any Lender, all copies of the applicable
policies.
          (g) Other Accounting Reports. Promptly upon receipt thereof, a copy of
each other report or letter submitted to any Loan Party by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any such Person, and a copy of any response by such Person, or
the board of directors or other appropriate governing body of such Person, to
such letter or report.
          (h) SEC and Other Filings; Reports to Shareholders. Promptly after the
same become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Parent with the SEC, or with any
national securities exchange, or distributed by the Parent or the Borrower to
its shareholders generally, as the case may be. Documents required to be
delivered pursuant to Section 8.01 may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date on which the
Parent posts such documents to EDGAR (or such other free, publicly-accessible
internet database that may be established and maintained by the SEC as a
substitute for or successor to EDGAR).
          (i) Notices Under Material Instruments. Promptly after the furnishing
thereof, copies of any financial statement, report or notice furnished to or by
any Person pursuant to the terms of any preferred stock designation, indenture,
loan or credit or other similar agreement, other than this Agreement and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.
          (j) Lists of Purchasers. Concurrently with the delivery of any Reserve
Report to the Administrative Agent pursuant to Section 8.12, a list of all
Persons purchasing Hydrocarbons from the Borrower or any Restricted Subsidiary.

54



--------------------------------------------------------------------------------



 



          (k) Notice of Sales of Oil and Gas Properties. In the event the
Borrower or any Restricted Subsidiary intends to sell, transfer, assign or
otherwise dispose of any Oil or Gas Properties or any Equity Interests in any
Restricted Subsidiary with a fair market value in excess of $5,000,000 in
accordance with Section 9.11, prior written notice of such disposition, the
price thereof and the anticipated date of closing and any other details thereof
reasonably requested by the Administrative Agent or any Lender.
          (l) Notice of Casualty Events. Prompt written notice, and in any event
within three Business Days, of the occurrence of any Casualty Event or the
commencement of any legal action or proceeding that could reasonably be expected
to result in a Casualty Event, in each case, of any Property of any Loan Party
having a fair market value in excess of $10,000,000.
          (m) Information Regarding Borrower and Guarantors. Prompt written
notice of (and in any event at least ten (10) Business Days following) any
change (i) in the Borrower or any Guarantor’s corporate name or in any trade
name used to identify such Person in the conduct of its business or in the
ownership of its Properties, (ii) in the location of the Borrower or any
Guarantor’s chief executive office or principal place of business, (iii) in the
Borrower or any Guarantor’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in the
Borrower or any Guarantor’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in the Borrower or any Guarantor’s federal taxpayer identification number.
          (n) Production Report and Lease Operating Statements. In connection
with each Reserve Report delivered pursuant to Section 8.12(a), a report setting
forth, for each month during the then current fiscal year to date, the volume of
production and sales attributable to production (and the prices at which such
sales were made and the revenues derived from such sales) for each such calendar
month during such period from the Oil and Gas Properties, and setting forth the
related ad valorem, severance and production taxes and lease operating expenses
attributable thereto and incurred for each such calendar month.
          (o) Notices Relating to the P&A Escrow Agreement. In the event that
after the Effective Date, the Borrower furnishes Newfield with any notices or
reports under the P&A Escrow Agreement, then the Borrower shall promptly give
the Administrative Agent notice in reasonable detail of such circumstances.
          (p) Patriot Act. Promptly upon request, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
Patriot Act.
          (q) Other Requested Information. Promptly following any request
therefor, such other information regarding the operations, business affairs and
financial condition of the Parent or any Subsidiary (including, without
limitation, any Plan or Multiemployer Plan and any reports or other information
required to be filed under ERISA), or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.
     Section 8.02 Notices of Material Events. The Parent and the Borrower will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of, or the threat in writing of, any
action, suit, proceeding, investigation or arbitration by or before any
arbitrator or Governmental Authority against or

55



--------------------------------------------------------------------------------



 



affecting the Parent or any Restricted Subsidiary thereof not previously
disclosed in writing to the Lenders or any material adverse development in any
action, suit, proceeding, investigation or arbitration (whether or not
previously disclosed to the Lenders) that, in either case, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent or any Restricted Subsidiary in an aggregate amount
exceeding $5,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
     Section 8.03 Existence; Conduct of Business. The Parent will, and will
cause each Restricted Subsidiary to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business and maintain, if necessary, its qualification to do business in
each other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 9.10.
     Section 8.04 Payment of Obligations. The Parent will, and will cause each
Restricted Subsidiary to, pay its obligations, including tax liabilities of the
Borrower and all of its Restricted Subsidiaries before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower or
such Restricted Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.
     Section 8.05 Performance of Obligations under Loan Documents. The Borrower
will pay the Loans according to the reading, tenor and effect thereof, and the
Parent and the Borrower will, and will cause each Restricted Subsidiary to, do
and perform every act and discharge all of the obligations to be performed and
discharged by them under the Loan Documents, including, without limitation, this
Agreement, at the time or times and in the manner specified.
     Section 8.06 Operation and Maintenance of Properties. The Borrower, at its
own expense, will, and will cause each Restricted Subsidiary to:
          (a) operate its Oil and Gas Properties and other material Properties
or cause such Oil and Gas Properties and other material Properties to be
operated in a careful and efficient manner in accordance with the customary
practices of the industry and in compliance with all applicable contracts and
agreements and in compliance with all Governmental Requirements, including,
without limitation, applicable pro ration requirements and Environmental Laws,
and all applicable laws, rules and regulations of every other Governmental
Authority from time to time constituted to regulate the development and
operation of its Oil and Gas Properties and the production and sale of
Hydrocarbons and other minerals therefrom, except, in each case, where the
failure to comply could not reasonably be expected to have a Material Adverse
Effect.

56



--------------------------------------------------------------------------------



 



          (b) keep and maintain in good repair, working order and condition
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other Properties material to the conduct of its business, including, without
limitation, all equipment, machinery and facilities, except to the extent any
such Property is no longer capable of producing Hydrocarbons in economically
reasonable amounts.
          (c) promptly pay and discharge, or make commercially reasonable
efforts to cause to be paid and discharged, all delay rentals, royalties,
expenses and indebtedness accruing under the leases or other agreements
affecting or pertaining to its Oil and Gas Properties.
          (d) promptly perform or make commercially reasonable efforts to cause
to be performed, in accordance with industry standards, the obligations required
by each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.
          (e) to the extent the Borrower is not the operator of any Property,
the Borrower shall use commercially reasonable efforts to cause the operator to
comply with this Section 8.06.
     Section 8.07 Insurance. The Borrower will, and will cause each Restricted
Subsidiary to, maintain, with financially sound and reputable insurance
companies, insurance, or self-insurance, in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations. The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such liability policies
shall name the Administrative Agent and the Lenders as “additional insureds” and
provide that the insurer will endeavor to give at least 30 days prior notice of
any cancellation to the Administrative Agent.
     Section 8.08 Books and Records; Inspection Rights. The Parent will, and
will cause each Restricted Subsidiary to, keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Parent will, and
will cause each Restricted Subsidiary to, permit any representatives designated
by the Administrative Agent or any Lender, upon reasonable prior notice, to
visit and inspect its Properties, to examine and make extracts from its books
and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at such reasonable times and as often
as reasonably requested.
     Section 8.09 Compliance with Laws. The Parent will, and will cause each
Restricted Subsidiary to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 8.10 Environmental Matters.
          (a) The Borrower shall at its sole expense: (i) comply, and shall
cause its Properties and operations and each Restricted Subsidiary and each
Restricted Subsidiary’s Properties and operations to comply, with all applicable
Environmental Laws, the breach of which Environmental Laws could be reasonably
expected to have a Material Adverse Effect; (ii) not dispose of or otherwise
release, and shall cause each Restricted Subsidiary not to dispose of or
otherwise release, any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of the Borrower’s or its Restricted
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Restricted Subsidiary to timely obtain or
file, all notices, permits,

57



--------------------------------------------------------------------------------



 



licenses, exemptions, approvals, registrations or other authorizations, if any,
required under applicable Environmental Laws to be obtained or filed in
connection with the operation or use of the Borrower’s or its Restricted
Subsidiaries’ Properties, which failure to obtain or file could reasonably be
expected to have a Material Adverse Effect; (iv) promptly commence and
diligently prosecute to completion, and shall cause each Restricted Subsidiary
to promptly commence and diligently prosecute to completion, any assessment,
evaluation, investigation, monitoring, containment, cleanup, removal, repair,
restoration, remediation or other remedial obligations (collectively, the
“Remedial Work”) in the event any Remedial Work is required or reasonably
necessary under applicable Environmental Laws because of or in connection with
the actual or suspected past, present or future disposal or other release of any
oil, oil and gas waste, hazardous substance or solid waste on, under, about or
from any of the Borrower’s or its Restricted Subsidiaries’ Properties, which
failure to commence and diligently prosecute to completion could reasonably be
expected to have a Material Adverse Effect; and (v) establish and implement, and
shall cause each Restricted Subsidiary to establish and implement, such policies
of environmental audit and compliance as may be necessary to continuously
determine and assure that the Borrower’s and its Restricted Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.
          (b) The Borrower will promptly, but in no event later than five days
of the occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority or any threatened demand or lawsuit by any landowner or
other third party against the Borrower or its Restricted Subsidiaries or their
Properties of which the Borrower has knowledge in connection with any
Environmental Laws (excluding routine testing and corrective action) if the
Borrower reasonably anticipates that such action will result in liability
(whether individually or in the aggregate) in excess of $10,000,000, not fully
covered by insurance, subject to normal deductibles.
          (c) If an Event of Default has occurred and is continuing, the
Administrative Agent may (but shall not be obligated to), at the expense of the
Borrower, conduct such Remedial Work as it deems appropriate to determine the
nature and extent of any noncompliance with applicable Environmental Laws, the
nature and extent of the presence of any oil, oil and gas waste, hazardous
substance or solid waste and the nature and extent of any other environmental
conditions that may exist at or affect any of the Mortgaged Properties, and the
Loan Parties shall cooperate with the Administrative Agent in conducting such
Remedial Work. Such Remedial Work may include, without limitation, a detailed
visual inspection of the Mortgaged Properties, including all storage areas,
storage tanks, drains and dry wells and other structures and locations, as well
as the taking of soil samples, surface water samples, and ground water samples
and such other investigations or analyses as the Administrative Agent deems
appropriate. The Administrative Agent and its officers, employees, agents and
contractors shall have and are hereby granted the right to enter upon the
Mortgaged Properties for the foregoing purposes.
     Section 8.11 Further Assurances.
          (a) The Parent and the Borrower at its sole expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent all such other documents, agreements and instruments
reasonably requested by the Administrative Agent to comply with, cure any
defects or accomplish the conditions precedent, covenants and agreements of any
Loan Party, as the case may be, in the Loan Documents or to further evidence and
more fully describe the collateral intended as security for the Indebtedness, or
to correct any omissions in this Agreement or the Security Instruments, or to
state more fully the obligations secured therein, or to perfect, protect or
preserve any Liens created pursuant to this Agreement or any of the Security
Instruments or the priority thereof, or to make any recordings, file any notices
or obtain any consents, all as may be reasonably necessary or appropriate, in
the sole discretion of the Administrative Agent, in connection therewith.

58



--------------------------------------------------------------------------------



 



          (b) The Borrower hereby authorizes the Administrative Agent to file
one or more financing or continuation statements, and amendments thereto,
relative to all or any part of the Mortgaged Property without the signature of
the Borrower or any other Guarantor where permitted by law. A carbon,
photographic or other reproduction of the Security Instruments or any financing
statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.
     Section 8.12 Reserve Reports.
          (a) On or before March 1st and September 1st of each year (and on
October 1, 2011 for the purposes of the initial November 1, 2011 Scheduled
Redetermination), the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report evaluating the Oil and Gas Properties of the Borrower
and its Restricted Subsidiaries as of the immediately preceding January 1 and
July 1. The Reserve Report as of January 1 of each year shall be prepared by one
or more Approved Petroleum Engineers (and such report delivered in conjunction
with the initial November 1, 2011 Scheduled Redetermination shall be prepared
primarily by one or more Approved Petroleum Engineers), and the July 1 Reserve
Report of each year may be prepared by one or more Approved Petroleum Engineers
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report.
          (b) In the event of an Interim Redetermination, the Borrower shall
furnish to the Administrative Agent and the Lenders a Reserve Report prepared by
or under the supervision of the chief engineer of the Borrower who shall certify
such Reserve Report to be true and accurate and to have been prepared in
accordance with the procedures used in the immediately preceding January 1
Reserve Report. For any Interim Redetermination requested by the Administrative
Agent or the Borrower pursuant to Section 2.07(b), the Borrower shall provide
such Reserve Report with an “as of” date as required by the Administrative Agent
as soon as possible, but in any event no later than forty-five (45) days
following the receipt of such request.
          (c) With the delivery of each Reserve Report, the Borrower shall
provide to the Administrative Agent and the Lenders a certificate from a
Responsible Officer certifying that in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is true and correct (it being understood that
projections concerning volumes attributable to the Oil and Gas Properties and
production and cost estimates contained in each Reserve Report are necessarily
based upon professional opinions, estimates and projections and that neither the
Parent, the Borrower, Restricted the Subsidiaries nor such Responsible Officer
warrants that such opinions, estimates and projections will ultimately prove to
have been accurate), (ii) the Borrower or its Restricted Subsidiaries owns good
and defensible title (subject to the title deficiencies set forth on
Schedule 7.16) to the Oil and Gas Properties evaluated in such Reserve Report
and such Properties are free of all Liens except for Liens permitted by Section
9.03, (iii) except as set forth on an exhibit to the certificate, on a net basis
there are no gas imbalances, take or pay or other prepayments in excess of the
volume specified in Section 7.18 with respect to its Oil and Gas Properties
evaluated in such Reserve Report which would require the Parent or any
Restricted Subsidiary to deliver Hydrocarbons either generally or produced from
such Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor, (iv) none of their Oil and Gas Properties have
been sold since the date of the last Borrowing Base determination except as set
forth on an exhibit to the certificate, which exhibit shall list all of its Oil
and Gas Properties sold and in such detail as reasonably required by the
Administrative Agent, (v) attached to the certificate is a list of all marketing
agreements entered into subsequent to the later of the date hereof or the most
recently delivered Reserve Report which the Borrower could reasonably be
expected to have been obligated to list on Schedule 7.19 had such

59



--------------------------------------------------------------------------------



 



agreement been in effect on the date hereof and (vi) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
Mortgaged Properties and demonstrating compliance with Section 8.14(a).
     Section 8.13 Title Information.
          (a) On or before the delivery to the Administrative Agent and the
Lenders of each Reserve Report required by Section 8.12(a), the Borrower will
deliver title information in form and substance acceptable to the Administrative
Agent covering enough of the Oil and Gas Properties evaluated by such Reserve
Report that were not included in the immediately preceding Reserve Report, so
that the Administrative Agent shall have received together with title
information previously delivered to the Administrative Agent, satisfactory title
information on at least 85% of the total value of the Oil and Gas Properties
evaluated by such Reserve Report.
          (b) If the Borrower has provided title information for additional
Properties under Section 8.13(a), the Borrower shall, within 90 days of notice
from the Administrative Agent that title defects or exceptions exist with
respect to such additional Properties, either (i) cure any such title defects or
exceptions (including defects or exceptions as to priority) which are not
permitted by Section 9.03 raised by such information, (ii) substitute acceptable
Mortgaged Properties with no title defects or exceptions except for Excepted
Liens (other than Excepted Liens described in clauses (e), (g) and (h) of such
definition) having an equivalent value or (iii) deliver title information in
form and substance acceptable to the Administrative Agent so that the
Administrative Agent shall have received, together with title information
previously delivered to the Administrative Agent, satisfactory title information
on at least 85% of the value of the Oil and Gas Properties evaluated by such
Reserve Report.
          (c) If the Borrower is unable to cure any title defect requested by
the Administrative Agent or the Lenders to be cured within the 90-day period or
the Borrower does not comply with the requirements to provide acceptable title
information covering 85% of the value of the Oil and Gas Properties evaluated in
the most recent Reserve Report, such default shall not be a Default, but instead
the Administrative Agent and/or the Majority Lenders shall have the right to
exercise the following remedy in their sole discretion from time to time, and
any failure to so exercise this remedy at any time shall not be a waiver as to
future exercise of the remedy by the Administrative Agent or the Lenders. To the
extent that the Administrative Agent or the Majority Lenders are not satisfied
with title to any Mortgaged Property after the 90-day period has elapsed, such
unacceptable Mortgaged Property shall not count towards the 85% requirement, and
the Administrative Agent may send a notice to the Borrower and the Lenders that
the then outstanding Borrowing Base shall be reduced by an amount as determined
by the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 85% of the value of the
Oil and Gas Properties. This new Borrowing Base shall become effective
immediately after receipt of such notice.
     Section 8.14 Additional Collateral; Additional Guarantors.
          (a) In connection with each redetermination of the Borrowing Base, the
Borrower shall review the Reserve Report and the list of current Mortgaged
Properties (as described in Section 8.12(c)(vi)) to ascertain whether the
Mortgaged Properties represent at least 85% of the total value of the Oil and
Gas Properties evaluated in the most recently completed Reserve Report after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Mortgaged Properties do not
represent at least 85% of such total value, then the Borrower shall, and shall
cause its Restricted Subsidiaries to, grant, within thirty (30) days of delivery
of the certificate required under Section 8.12(c), to the Administrative Agent
as security for the Indebtedness a first-priority Lien interest (provided that
Excepted Liens of the type described in clauses (a) to (d) and (f) of the
definition

60



--------------------------------------------------------------------------------



 



thereof may exist, but subject to the provisos at the end of such definition) on
additional Oil and Gas Properties not already subject to a Lien of the Security
Instruments such that after giving effect thereto, the Mortgaged Properties will
represent at least 85% of such total value. All such Liens will be created and
perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes.
          (b) The Parent shall promptly cause each newly created or acquired
Domestic Subsidiary that is a Wholly-Owned Subsidiary (other than the Borrower)
to guarantee the Indebtedness pursuant to the Guaranty Agreement. In connection
with any such guaranty, the Parent shall, or shall cause such Domestic
Subsidiary to: (A) execute and deliver a supplement to the Guaranty Agreement
executed by such Subsidiary, (B) pledge all of the Equity Interests of such new
Subsidiary (including, without limitation, delivery (if applicable) of original
certificates evidencing the Equity Interests of such Subsidiary, together with
an appropriate undated stock powers for each certificate duly executed in blank
by the registered owner thereof) and (C) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
          (c) In the event that any Loan Party becomes the owner of a Foreign
Subsidiary, then the Borrower shall, or shall promptly cause such Domestic
Subsidiary to, (1) pledge 65% of all the Equity Interests of such Foreign
Subsidiary (including, without limitation, delivery of original stock
certificates evidencing such Equity Interests of such Foreign Subsidiary,
together with appropriate stock powers for each certificate duly executed in
blank by the registered owner thereof) and (2) execute and deliver such other
additional closing documents, certificates and legal opinions as shall
reasonably be requested by the Administrative Agent.
     Section 8.15 ERISA Compliance. The Parent will promptly furnish and will
cause each Subsidiary and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) immediately upon becoming aware of the occurrence of
any ERISA Event or of any Prohibited Transaction, in connection with any Plan or
any trust created thereunder, a written notice of the Parent or such other Loan
Party or ERISA Affiliate, as the case may be, specifying the nature thereof,
what action such Person is taking or proposes to take with respect thereto, and,
when known, any action taken or proposed by the Internal Revenue Service, the
Department of Labor or the PBGC with respect thereto, and (ii) immediately upon
receipt thereof, copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan. With respect to each Plan
(other than a Multiemployer Plan), the Parent will, and will cause each
Subsidiary and ERISA Affiliate to, (i) satisfy in full and in a timely manner,
without incurring any late payment or underpayment charge or penalty and without
giving rise to any lien, all of the contribution and funding requirements of
section 412 of the Code and of section 302 of ERISA, and (ii) pay, or cause to
be paid, to the PBGC in a timely manner, without incurring any late payment or
underpayment charge or penalty, all premiums required pursuant to sections 4006
and 4007 of ERISA. Promptly following receipt thereof, the Parent will promptly
furnish and will cause each Subsidiary and any ERISA Affiliate to promptly
furnish to the Administrative Agent copies of any documents described in
Sections 101(k) or 101(l) of ERISA that any Loan Party or any ERISA Affiliate
may request with respect to any Multiemployer Plan; provided, that if the Loan
Parties or any of their ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plan,
then, upon reasonable request of the Administrative Agent, the Loan Parties
and/or their ERISA Affiliates shall promptly make a request for such documents
or notices from such administrator or sponsor and the Borrower shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof.

61



--------------------------------------------------------------------------------



 



     Section 8.16 Unrestricted Subsidiaries. The Parent:
          (a) will cause the management, business and affairs of each of the
Parent, the Borrower and each Restricted Subsidiary to be conducted in such a
manner (including, without limitation, by keeping separate books of account,
furnishing separate financial statements of the Unrestricted Subsidiaries to
creditors and potential creditors thereof and by not permitting Properties of
the Parent, the Borrower and each Restricted Subsidiary to be commingled) so
that each Unrestricted Subsidiary will be treated as a corporate entity separate
and distinct from Borrower and the Restricted Subsidiaries.
          (b) will not, and will not permit any of the Restricted Subsidiaries
to, incur, assume, guarantee or be or become liable for any Debt of any of the
Unrestricted Subsidiaries except that the Parent may guarantee or otherwise give
credit support for Debt (other than Debt in respect of borrowed money) of the
Unrestricted Subsidiaries to the extent it could make an Investment in such
Unrestricted Subsidiary under Section 9.05(l).
          (c) will not permit any Unrestricted Subsidiary to hold any Equity
Interest in, or any Debt of, the Borrower or any Restricted Subsidiary.
     Section 8.17 Marketing Activities. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, engage in marketing activities for
any Hydrocarbons or enter into any contracts related thereto other than
(i) contracts for the sale of Hydrocarbons scheduled or reasonably estimated to
be produced from their proved Oil and Gas Properties during the period of such
contract, (ii) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from proved Oil and Gas Properties of third parties
during the period of such contract associated with the Oil and Gas Properties of
the Borrower and its Restricted Subsidiaries that the Borrower or one of its
Restricted Subsidiaries has the right to market pursuant to joint operating
agreements, unitization agreements or other similar contracts that are usual and
customary in the oil and gas business and (iii) other contracts for the purchase
and/or sale of Hydrocarbons of third parties (A) which have generally offsetting
provisions (i.e. corresponding pricing mechanics, delivery dates and points and
volumes) such that no “position” is taken and (B) for which appropriate credit
support has been taken to alleviate the material credit risks of the
counterparty thereto.
ARTICLE IX
Negative Covenants
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full and all Letters of
Credit have expired or terminated and all LC Disbursements shall have been
reimbursed, the Parent and the Borrower covenant and agree with the Lenders
that:
     Section 9.01 Financial Covenants.
          (a) Ratio of Total Debt to EBITDAX. The Parent will not, at any time,
permit its ratio of Total Debt as of such time to EBITDAX for the four fiscal
quarters ending on the last day of the fiscal quarter immediately preceding the
date of determination for which financial statements are available to be greater
than 3.0 to 1.0.
          (b) Current Ratio. The Parent will not permit, as of the last day of
any fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133, reclamation obligations to the extent classified as current
liabilities under GAAP, current maturities under Existing Convertible Notes and
current maturities under this Agreement) to be less than 1.0 to 1.0.

62



--------------------------------------------------------------------------------



 



     Section 9.02 Debt. The Parent will not, and will not permit any Restricted
Subsidiary to, incur, create, assume or suffer to exist any Debt, except:
          (a) the Loans or other Indebtedness arising under the Loan Documents
or any guaranty of or suretyship arrangement for the Loans or other Indebtedness
arising under the Loan Documents.
          (b) Debt of the Loan Parties and their Restricted Subsidiaries
existing on the date hereof that is reflected in the Financial Statements and
set forth on Schedule 9.02, including without limitation the Existing
Convertible Notes, the Existing 2014 Notes and any Permitted Refinancing Debt in
respect thereof (plus, in the case of the Existing Convertible Notes or the
Existing 2014 Notes, any Debt incurred for the purpose of reimbursing the Parent
for amounts spent to Redeem the Existing Convertible Notes or the Existing 2014
Notes to the extent such Redemption is permitted under Section 9.04(b)).
          (c) accounts payable and accrued expenses, liabilities or other
obligations to pay the deferred purchase price of Property or services, from
time to time incurred in the ordinary course of business which are not greater
than ninety (90) days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP.
          (d) Debt of any Loan Party incurred to finance the acquisition,
construction or improvement of any Property, including fixed or capital assets,
including obligations under Capital Leases and any Debt assumed in connection
with the acquisition of any such Property or secured by a Lien on any such asset
prior to the acquisition thereof, and extensions, renewals and replacements of
any such Debt that do not increase the outstanding principal amount thereof;
provided that (i) such Debt is incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement and (ii) the
aggregate principal amount of Indebtedness permitted by this clause (d) shall
not exceed $20,000,000.
          (e) Debt in respect of (i) letters of credit, bank or completion
guarantees, surety, performance, warranty, bid, appeal or other bonds or
guarantees and similar instruments, in each case to the extent (x) required by
Governmental Requirements or any third Person and (y) provided in the ordinary
course of business in connection with the operation of the Oil and Gas
Properties; and (ii) the P&A Escrow Agreement.
          (f) Debt (i) between the Borrower and the Parent; (ii) between the
Borrower and any Restricted Subsidiary or between Restricted Subsidiaries to the
extent permitted by Section 9.05(g); provided that (1) such Debt is not held,
assigned, transferred, negotiated or pledged to any Person other than a Loan
Party, and (2) any such Debt owed by either the Borrower or a Guarantor shall be
subordinated to the Indebtedness on terms set forth in the Guaranty Agreement
and (iii) of Loan Parties permitted by Section 9.05.
          (g) endorsements of negotiable instruments for collection in the
ordinary course of business.
          (h) Debt (other than for borrowed money) incurred in the ordinary
course of business in connection with Hydrocarbon transportation, Hydrocarbon
purchasing or other similar arrangements, provided that such arrangements are
disclosed to the Administrative Agent.
          (i) Debt incurred in connection with vendor financing provided by
Midland Pipe Corporation and its affiliates or other similar arrangements not to
exceed $15,000,000 in the aggregate at any one time outstanding.

63



--------------------------------------------------------------------------------



 



          (j) Debt in respect of Permitted Additional Debt; provided that
(i) the aggregate principal amount of Debt outstanding at any time under this
clause (j) shall not exceed $300,000,000, and (ii) after giving pro forma effect
thereto, the Parent would be compliant with Section 9.01(a). Upon such issuance
or incurrence (other than Permitted Additional Debt constituting Permitted
Refinancing Debt incurred to refinance such Debt, but only to the extent that
the aggregate principal amount of Permitted Refinancing Debt incurred to
refinance such Debt does not result in an increase in the principal amount
thereof above the principal amount originally incurred or issued up to the
original principal amount of the Refinanced Debt), the Borrowing Base then in
effect shall be reduced by an amount equal to the product of 0.25 multiplied by
the stated principal amount of such Permitted Additional Debt (without regard to
any original issue discount), and the Borrowing Base as so reduced shall become
the new Borrowing Base immediately upon the date of such issuance or incurrence,
effective on such date until the next redetermination or modification thereof
hereunder
          (k) Debt incurred to finance insurance premiums.
          (l) Debt in connection with trade payables owed to FM Services, Inc.
arising in the ordinary course of business.
          (m) other Debt not to exceed $15,000,000 in the aggregate at any one
time outstanding.
          (n) any guarantee of any other Debt permitted to be incurred
hereunder.
     Section 9.03 Liens. The Parent will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any of its
Properties (now owned or hereafter acquired), except:
          (a) Liens securing the payment of any Indebtedness.
          (b) Liens existing on the Effective Date and disclosed on
Schedule 9.03 and Excepted Liens.
          (c) Liens securing the purchase price of Property, including fixed or
capital assets acquired, constructed or improved by any Loan Party; provided
that (i) such Liens secure Indebtedness permitted by Section 9.02(d), (ii) such
Liens and the Debt secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement, (iii)
the Debt secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of such Person or any
other Loan Party.
          (d) Liens on amounts not to exceed the sum of up to three years of
regularly scheduled interest payments in respect of any convertible Debt issued
by the Parent permitted hereby, which amounts shall have been placed in interest
reserve accounts in connection with the issuance of such convertible Debt to
secure the obligations under, such convertible Debt.
          (e) other Liens on Property not constituting collateral for the
Indebtedness not to exceed $15,000,000 in the aggregate at any one time
outstanding.

64



--------------------------------------------------------------------------------



 



     Section 9.04 Dividends, Distributions and Redemptions.
          (a) The Parent will not, and will not permit any of its Restricted
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital or make any distribution
of its Property to its Equity Interest holders, except (i) the Parent may make
Restricted Payments with respect to its Equity Interests with or by issuing
additional shares of its Equity Interests (other than Disqualified Capital
Stock), (ii) the Borrower may make Restricted Payments to the Parent and each
other Restricted Subsidiary may make Restricted Payments to the Borrower, the
Parent or any other Restricted Subsidiary (which, in the case of Restricted
Subsidiaries that are not Wholly-Owned Subsidiaries, shall be made to the
Parent, to the Borrower or to any Restricted Subsidiary that is the direct or
indirect parent of such Restricted Subsidiary and to each other owner of Equity
Interests of such Restricted Subsidiary ratably, based on the relative ownership
interests in such Restricted Subsidiary), (iii) the Parent may pay cash
dividends on preferred Equity Interests, provided, however, to the extent the
cash proceeds of such Equity Issuance were used to make an Investment under
Section 9.05(l), such dividends may be paid only to the extent of cash actually
received by the Parent as dividends, interest or a return of capital in respect
of such Investment, (iv) the Parent may make Restricted Payments pursuant to and
in accordance with stock option plans or other benefit plans for its Restricted
Subsidiaries respective management or employees, (v) the Parent may make
aggregate cash payments on or prior to the applicable maturity date to the
holders of preferred Equity Interests to induce such holders to convert such
preferred Equity Interests into common Equity Interests of the Parent, provided
that before and after giving effect to each such payment, no Default or Event of
Default existed or would result and the Borrower will have (after giving effect
to such payment) unused availability under this Agreement of not less than 15%
of the then current Borrowing Base, and (vi) the Parent may make customary
payments in cash in an aggregate amount not to exceed $10,000,000 in lieu of
fractional shares in connection with the conversion to or exchange for Equity
Interests.
          (b) The Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to: (1) prior to the date that is ninety-one (91) days
after the Maturity Date, call, make or offer to make any optional or voluntary
Redemption of or otherwise optionally or voluntarily Redeem (whether in whole or
in part) the Existing Convertible Notes, the Existing 2014 Notes or any
Permitted Additional Debt except (i) the Existing Convertible Notes or any other
convertible Debt instrument may be converted into Equity Interests (other than
Disqualified Capital Stock) of the Parent, (ii) the Parent may make cash
payments to the holders of the Existing Convertible Notes to induce such holders
to convert the Existing Convertible Notes into Equity Interests of the Parent,
(iii) with the proceeds of an Equity Issuance (other than Disqualified Capital
Stock) or with Permitted Refinancing Debt or (iv), with respect to the Existing
2014 Notes, with cash of the Parent, provided that following such call or
Redemption pursuant to subclause (iv), the Parent shall have cash or cash
equivalents permitted by Section 9.05 of not less than $175,000,000 (such cash
or cash equivalents not subject to any Lien) if such Redemption occurs prior to
October 6, 2011 or (B) $100,000,000 (such cash or cash equivalents not subject
to any Lien) thereafter, or (2) amend, modify, waive or otherwise change,
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any instrument or agreement evidencing or governing the Existing
2014 Notes or any Permitted Additional Debt if (A) the effect thereof would be
to shorten the maturity of such Existing 2014 Notes or any Permitted Additional
Debt or shorten the average life or increase the amount of any scheduled
repayment or mandatory prepayment of principal or increase the interest rate or
increase any call, put or prepayment premiums or shorten any period for payment
of interest thereon or (B) such action adds any covenants or defaults without
this Agreement being contemporaneously amended to add substantially similar
covenants or defaults, provided that the foregoing shall not prohibit the
execution of supplemental agreements to add guarantors if required by the terms
thereof provided that any such guarantor also guarantees the Indebtedness
pursuant to the Guaranty Agreement and each of the Borrower and such guarantor
otherwise complies with Section 8.14(b).

65



--------------------------------------------------------------------------------



 



     Section 9.05 Investments, Loans and Advances. The Parent will not, and will
not permit any Restricted Subsidiary to, make or permit to remain outstanding
any Investments in or to any Person, except that the foregoing restriction shall
not apply to:
          (a) Investments reflected in the Financial Statements or which are
disclosed to the Lenders in Schedule 9.05.
          (b) accounts receivable arising in the ordinary course of business or
under Section 9.11.
          (c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one year from the date of creation thereof.
          (d) commercial paper maturing within one year from the date of
creation thereof rated in the highest grade by S&P or Moody’s.
          (e) deposits maturing within one year from the date of creation
thereof with, including certificates of deposit issued by, any Lender or any
office located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively.
          (f) Investments in money market or similar funds with assets of at
least $1,000,000,000 and rated Aaa by Moody’s and AAA by S&P.
          (g) Investments (i) made by the Parent in the Borrower, (ii) made by
the Borrower in or to the Subsidiary Guarantors, (iii) made by any Domestic
Subsidiary in or to the Borrower or any Guarantor, and (iv) made by the Borrower
or any Guarantor in or to Restricted Subsidiaries which are not Guarantors in an
aggregate amount at any one time outstanding not to exceed $5,000,000.
          (h) subject to the limits in Section 9.06, Investments (including,
without limitation, capital contributions) in general or limited partnerships or
other types of entities (each a “venture”) entered into by the Borrower or a
Restricted Subsidiary with others in the ordinary course of business; provided
that (i) any such venture is engaged exclusively in oil and gas exploration,
development, production, processing and related activities, including
transportation and marketing, (ii) the interest in such venture is acquired in
the ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $10,000,000.
          (i) Investments in ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements all of which are
usual and customary in the oil and gas exploration and production business
located within the geographic boundaries of the United States of America or
Canada.
          (j) loans or advances to employees, officers or directors in the
ordinary course of business of the Borrower or any of its Restricted
Subsidiaries, in each case only as permitted by applicable

66



--------------------------------------------------------------------------------



 



law, including Section 402 of the Sarbanes Oxley Act of 2002, but in any event
not to exceed $500,000 in the aggregate at any time.
          (k) Investments in stock, obligations or securities received in
settlement of debts arising from Investments permitted under this Section 9.05
owing to the Borrower or any Restricted Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Restricted
Subsidiaries.
          (l) Investments in Unrestricted Subsidiaries, provided that the
aggregate amount of all such Investments shall not exceed (i) $20,000,000 in any
fiscal year; plus (ii) an amount equal to the net cash proceeds of any Equity
Issuance (other than Disqualified Capital Stock); provided that such net
proceeds are so invested within 120 days following such issuance; plus (iii) any
amounts or dividends distributed from an Unrestricted Subsidiary to any Loan
Party (with such amounts carrying over for succeeding fiscal years to the extent
not used).
          (m) Investments pursuant to Swap Agreements or hedging agreements
otherwise permitted under this Agreement.
          (n) other Investments not to exceed $5,000,000 in the aggregate at any
time.
     Section 9.06 Nature of Business; International Operations. The Borrower
will not, and will not permit any Restricted Subsidiary to, allow any material
change to be made in the character of its business as an independent oil and gas
exploration and production company. Except as permitted by Section 9.05(g) or
otherwise in an amount not to exceed an amount of $5,000,000 per year, the
Borrower and its Restricted Subsidiaries will not acquire or make any other
expenditures (whether such expenditure is capital, operating or otherwise) in or
related to, any Oil and Gas Properties not located within the geographical
boundaries of the United States or Canada.
     Section 9.07 Proceeds of Notes. The Borrower will not permit the proceeds
of the Notes to be used for any purpose other than those permitted by
Section 7.21. No Loan Party nor any Person acting on behalf of the Borrower has
taken or will take any action which might cause any of the Loan Documents to
violate Regulations T, U or X or any other regulation of the Board or to violate
Section 7 of the Securities Exchange Act of 1934 or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect. If requested by the Administrative Agent, the Borrower will furnish to
the Administrative Agent and each Lender a statement to the foregoing effect in
conformity with the requirements of FR Form U-1 or such other form referred to
in Regulation U, Regulation T or Regulation X of the Board, as the case may be.
Section 9.08 ERISA Compliance. The Parent will not, and will not permit any
Subsidiary to, at any time:
          (a) engage in, or permit any ERISA Affiliate to engage in, any
transaction in connection with which any Subsidiary or any ERISA Affiliate could
be subjected to either a civil penalty assessed pursuant to subsections (c),
(i) or (l) of section 502 of ERISA or a tax imposed by Chapter 43 of Subtitle D
of the Code.
          (b) terminate, or permit any ERISA Affiliate to terminate, any Plan in
a manner, or take any other action with respect to any Plan, which could result
in any liability of the Parent or any Subsidiary or any ERISA Affiliate to the
PBGC.

67



--------------------------------------------------------------------------------



 



          (c) fail to make, or permit any ERISA Affiliate to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, any Subsidiary or any ERISA
Affiliate is required to pay as contributions thereto.
          (d) fail to satisfy, or allow any ERISA Affiliate to fail to satisfy,
the minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), in any case whether or not waived, with respect to any
Plan.
          (e) except as set forth in Schedule 7.10(f), permit, or allow any
ERISA Affiliate to permit, the actuarial present value of the benefit
liabilities under any Plan maintained by any Loan Party or any ERISA Affiliate
which is regulated under Title IV of ERISA to exceed the current value of the
assets (computed on a plan termination basis in accordance with Title IV of
ERISA) of such Plan allocable to such benefit liabilities. The term “actuarial
present value of the benefit liabilities” shall have the meaning specified in
section 4041 of ERISA.
          (f) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any Multiemployer Plan.
          (g) acquire, or permit any ERISA Affiliate to acquire, an interest in
any Person that causes such Person to become an ERISA Affiliate with respect to
any Subsidiary or with respect to any ERISA Affiliate if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA
under which the actuarial present value of the benefit liabilities under such
Plan exceeds the current value of the assets (computed on a plan termination
basis in accordance with Title IV of ERISA) of such Plan allocable to such
benefit liabilities.
          (h) incur, or permit any ERISA Affiliate to incur, a liability to or
on account of a Plan under sections 515, 4062, 4063, 4064, 4069, 4201 or 4204 of
ERISA.
          (i) contribute to or assume an obligation to contribute to, or permit
any ERISA Affiliate to contribute to or assume an obligation to contribute to,
any employee welfare benefit plan, as defined in section 3(1) of ERISA,
including, without limitation, any such plan maintained to provide benefits to
former employees of such entities, that may not be terminated by such entities
in their sole discretion at any time without any material liability.
          (j) amend, or permit any ERISA Affiliate to amend, a Plan resulting in
an increase in current liability such that any Subsidiary or ERISA Affiliate is
required to provide security to such Plan under section 401(a)(29) of the Code.
     Section 9.09 Sale or Discount of Receivables. Except for receivables
obtained by the Borrower or any Restricted Subsidiary out of the ordinary course
of business or the settlement of joint interest billing accounts in the ordinary
course of business or discounts granted to settle collection of accounts
receivable or the sale of defaulted accounts arising in the ordinary course of
business in connection with the compromise or collection thereof and not in
connection with any financing transaction, the Parent will not, and will not
permit any Restricted Subsidiary to, discount or sell (with or without recourse)
any of its notes receivable or accounts receivable.
     Section 9.10 Mergers, Etc. Neither the Parent nor any Restricted Subsidiary
will merge into or with or consolidate with any other Person, or sell, lease or
otherwise dispose of (whether in one transaction or in a series of transactions)
all or substantially all of its Property to any other Person, except that
(i) any Subsidiary Guarantor may

68



--------------------------------------------------------------------------------



 



merge with any other Subsidiary Guarantor, (ii) the Borrower may merge with any
Wholly-Owned Subsidiary so long as the Borrower is the survivor and (iii) any
Subsidiary Guarantor may merge with any Wholly-Owned Subsidiary; provided that
the survivor is a Subsidiary Guarantor or promptly thereafter becomes a
Subsidiary Guarantor.
     Section 9.11 Sale of Properties. The Borrower will not, and will not permit
any Restricted Subsidiary to, sell, assign, farm-out, convey or otherwise
transfer any Property except for (a) the sale of Hydrocarbons in the ordinary
course of business; (b) farmouts in the ordinary course of business of
undeveloped acreage or undrilled depths and assignments in connection with such
farmouts; (c) the sale or transfer of properties or equipment that are no longer
necessary for the business of the Borrower or such Restricted Subsidiary or are
no longer desirable or are replaced by equipment of at least comparable value
and use; (d) the sale or other disposition (including Casualty Events) of any
Oil and Gas Property or any interest therein or any Restricted Subsidiary;
provided that (i) 75% of the consideration received in respect of such sale or
other disposition shall be cash, (ii) (other than in respect of Casualty Events)
the consideration received in respect of such sale or other disposition shall be
equal to or greater than the fair market value of the Oil and Gas Property,
interest therein or Restricted Subsidiary subject of such sale or other
disposition and if requested by the Administrative Agent, the Borrower shall
deliver a certificate of a Responsible Officer of the Borrower certifying to
that effect), (iii) if such sale or other disposition of Oil and Gas Property or
Restricted Subsidiary owning Oil and Gas Properties (including farm-outs under
Section 9.11(a)) included in the most recently delivered Reserve Report during
any period between two successive Scheduled Redetermination Dates has a fair
market value in excess of five percent (5%) of the Borrowing Base as then in
effect (as determined by the Administrative Agent), individually or in the
aggregate, the Borrowing Base shall be reduced, effective immediately upon such
sale or disposition, by an amount equal to the value, if any, attributed to such
Property in the Borrowing Base based on the most recently delivered Reserve
Report and (iv) if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary; (e) sales and
other dispositions of Properties having a fair market value not to exceed
$5,000,000 during any 12-month period; (f) transfers of Properties to the
Borrower or any Guarantor (including any Subsidiary that becomes a Guarantor
after the Effective Date pursuant to Section 9.14); (g) Casualty Events of
Properties which are not Oil and Gas Properties; (h) the sale or transfer of Oil
and Gas Property that is no longer used or useful or near the end of its useful
life for consideration other than cash, such as assumption of reclamation
liability; and (i) that certain transaction where Enterprise Field Services, LLC
and Flextrend Development Company, L.L.C. will agree to take ownership of the
Garden Banks Block 72 platform and in exchange will transfer to the Borrower all
of its interests in the remaining reserves in the Garden Banks 72 and Garden
Banks 117 fields.
     Section 9.12 Environmental Matters. The Parent will not, and will not
permit any Restricted Subsidiary to, (i) cause or knowingly permit any of its
Property to be in violation of, or (ii) do anything or knowingly permit anything
to be done which will subject any such Property to any Remedial Work (other than
Remedial Work done in the ordinary course of business) under, any Environmental
Laws that could reasonably be expected to have a Material Adverse Effect; it
being understood that clause (ii) above will not be deemed as limiting or
otherwise restricting any obligation to disclose any relevant facts, conditions
and circumstances pertaining to such Property to the appropriate Governmental
Authority.
     Section 9.13 Transactions with Affiliates. The Parent will not, and will
not permit any Restricted Subsidiary to, enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of Property or the
rendering of any service, with any Affiliate (other than with Wholly-Owned
Subsidiaries of the Parent and FM Services, Inc.) unless such transactions are
otherwise permitted under this Agreement and are upon fair and reasonable terms
no less favorable to it than it would obtain in a comparable arm’s length
transaction with a Person not an Affiliate.

69



--------------------------------------------------------------------------------



 



     Section 9.14 Subsidiaries. The Parent will not, and will not permit any
Restricted Subsidiary to, create or acquire any additional Subsidiaries unless
the Borrower gives written notice to the Administrative Agent of such creation
or acquisition and complies with Section 8.14(b) and Section 8.14(c). The Parent
shall not, and shall not permit any Restricted Subsidiary to, sell, assign or
otherwise dispose of any Equity Interests in any Restricted Subsidiary except in
compliance with Section 9.11(d).
     Section 9.15 Negative Pledge Agreements; Dividend Restrictions. The Parent
will not, and will not permit any Restricted Subsidiary to, create, incur,
assume or suffer to exist any contract, agreement or understanding which in any
way prohibits or restricts (a) the granting, conveying, creation or imposition
of any Lien on any of its Property to secure the Indebtedness or which requires
the consent of or notice to other Persons in connection therewith or (b) the
Borrower or any Restricted Subsidiary from paying dividends or making
distributions to any Loan Party, or which requires the consent of or notice to
other Persons in connection therewith; provided that (i) the foregoing shall not
apply to restrictions and conditions (A) imposed by applicable laws, rules or
regulations and (B) under the Loan Documents) or under any instrument or
agreement evidencing or governing the Existing 2014 Notes, (ii) the foregoing
shall not apply to customary restrictions and conditions contained in agreements
relating to the sale of any asset or a Restricted Subsidiary pending such sale;
provided such restrictions and conditions apply only to the asset or Restricted
Subsidiary that is to be sold and such sale is permitted hereunder, (iii) the
foregoing shall not apply to restrictions and conditions imposed by any joint
venture, partnership or similar arrangement to which any Restricted Subsidiary
is a party to the extent applicable to such joint venture, partnership or
similar agreement or direct or indirect interests therein, (iv) clause (a) of
the foregoing shall not apply to (A) restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions or conditions apply only to the property or assets securing such
Indebtedness and (B) customary provisions in leases restricting the assignment
thereof.
     Section 9.16 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower
will not, and will not permit any Restricted Subsidiary to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of the Borrower or any Restricted Subsidiary that would require the
Borrower or such Restricted Subsidiary to deliver Hydrocarbons at some future
time without then or thereafter receiving full payment therefor to exceed two
and one-half percent (2.5%) of the aggregate total remaining volumes of
Hydrocarbons (on an Mcf equivalent basis) listed in the most recent Reserve
Report.
     Section 9.17 Swap Agreements.
          (a) The Parent will not, and will not permit any Restricted Subsidiary
to, enter into any Swap Agreements with any Person other than (b) Swap
Agreements in respect of commodities (i) with an Approved Counterparty and
(ii) the notional volumes for which (when aggregated with other commodity Swap
Agreements then in effect other than puts, floors and basis differential swaps
on volumes already hedged pursuant to other Swap Agreements) do not exceed, as
of the date such Swap Agreement is executed, for all months other than July,
August, September and October, 80% of the reasonably anticipated projected
production from proved, developed, producing Oil and Gas Properties, excluding
Main Pass 299 (and for the months of July, August, September and October, such
Swap Agreements shall be in the form of puts and floors) for each month during
the period during which such Swap Agreement is in effect for each of crude oil
and natural gas, calculated separately, and (c) Swap Agreements in respect of
interest rates with an Approved Counterparty which effectively convert interest
rates from (i) floating to fixed, the notional amounts of which (when aggregated
with all other Swap Agreements of the Parent and its Restricted Subsidiaries
then in effect effectively converting interest rates from floating to fixed) do
not exceed 75% of the then outstanding principal amount of the Parent’s Debt for
borrowed money which bears interest at a floating rate and (ii) fixed to
floating, the notional amounts

70



--------------------------------------------------------------------------------



 



of which (when aggregated with all other Swap Agreements of the Parent and its
Restricted Subsidiaries then in effect effectively converting interest rates
from fixed to floating) do not exceed 75% of the then outstanding principal
amount of the Parent’s Debt for borrowed money which bears interest at a fixed
rate; provided that at all times no such Swap Agreement fixes a price for a
period later than 48 months after such Swap Agreement is entered into. Except
for any Swap Agreement entered into with a Lender or an Affiliate of a Lender in
connection herewith, in no event shall any Swap Agreement contain any
requirement, agreement or covenant for the Parent or any Restricted Subsidiary
to post collateral or margin to secure their obligations under such Swap
Agreement or to cover market exposures.
          (b) If the Parent or its Restricted Subsidiaries shall terminate or
create any off-setting positions in respect of any commodity hedge positions
upon which (i) the Lenders relied in determining the Borrowing Base and (ii) the
Swap PV (as calculated at the time of any such termination or creation of
off-setting positions) of such terminated and/or offsetting positions (after
taking into account any other Swap Agreement, executed contemporaneously with
the taking of such actions) exceeds 5% of the then effective Borrowing Base,
then the Required Lenders shall have the right to adjust the Borrowing Base in
an amount equal to the Borrowing Base value, if any, attributable to such
terminated or off-setting hedge positions in the calculation of the
then-effective Borrowing Base and (if the Required Lenders in fact make any such
adjustment) the Administrative Agent shall promptly notify the Borrower in
writing of the Borrowing Base value, if any, attributable to such hedge
positions in the calculation of the then-effective Borrowing Base and upon
receipt of such notice, the Borrowing Base shall be simultaneously reduced by
such amount. For the avoidance of doubt, the parties acknowledge that the
Borrowing Base value of a Swap Agreement may be more or less than the
mark-to-market or termination value of such Swap Agreement.
     Section 9.18 P&A Escrow Agreement. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, amend, modify, supplement or fail
to enforce the provisions of the P&A Escrow Agreement if the effect thereof
could reasonably be expected to be material and adverse to the interests of the
Lenders (and provided that the Borrower promptly furnishes to the Administrative
Agent a copy of such amendment, modification or supplement).
     Section 9.19 Unrestricted Subsidiaries. The Parent will not permit its
Unrestricted Subsidiaries to incur or suffer to exist any Debt for borrowed
money except Non-Recourse Debt. No Unrestricted Subsidiary will be redesignated
as a Restricted Subsidiary and no Restricted Subsidiary will be redesignated as
an Unrestricted Subsidiary.
ARTICLE X
Events of Default; Remedies
     Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in Section 10.01(a))
payable under any Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
(3) Business Days.

71



--------------------------------------------------------------------------------



 



          (c) any representation or warranty made or deemed made by or on behalf
of the Parent, the Borrower or any Restricted Subsidiary in or in connection
with any Loan Document or any amendment or modification of any Loan Document or
waiver under such Loan Document, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been incorrect when made or deemed made.
          (d) the Parent, the Borrower or any Restricted Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in
Section 8.01(j), Section 8.01(m), Section 8.02, Section 8.03, Section 8.14 or in
ARTICLE IX.
          (e) the Parent, the Borrower or any Restricted Subsidiary shall fail
to observe or perform any covenant, condition or agreement contained in this
Agreement (other than those specified in Section 10.01(a), Section 10.01(b),
Section 10.01(c) or Section 10.01(d)) or any other Loan Document, and such
failure shall continue unremedied for a period of 30 days after the earlier to
occur of (A) notice thereof from the Administrative Agent to the Borrower (which
notice will be given at the request of any Lender) or (B) a Responsible Officer
of the Borrower or such Restricted Subsidiary otherwise becoming aware of such
default.
          (f) (i) the Borrower or any Guarantor shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable or
(ii) so long as any Existing Convertible Notes remain outstanding, (A) any
Significant Subsidiary fails to make any payment by the end of the applicable
grace period, if any, after the final scheduled payment date for such payment
with respect to any indebtedness for borrowed money in an aggregate amount in
excess of $10,000,000 or (B) indebtedness for borrowed money of any Significant
Subsidiary in an aggregate amount in excess of $10,000,000 shall have been
accelerated or otherwise declared due and payable, or required to be prepaid or
repurchased (other than by regularly scheduled required prepayment) prior to the
scheduled maturity thereof as a result of a default with respect to such
indebtedness, in either case without such indebtedness referred to in subclause
(A) or (B) above having been discharged, cured, waived, rescinded or annulled,
for a period of 30 days after receipt by the Borrower of a notice of default.
          (g) any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (following any applicable grace period and notice) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Parent, the Borrower or any Restricted
Subsidiary to make an offer in respect thereof.
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Parent, the Borrower or any Restricted Subsidiary or, so long
as any Existing Convertible Notes remain outstanding, any Significant Subsidiary
or any Aggregated Subsidiaries, or its or their debts, or of a substantial part
of its or their assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Parent, the Borrower, any Restricted Subsidiary or, so
long as any Existing Convertible Notes remain outstanding, any Significant
Subsidiary or any Aggregated Subsidiaries or for a substantial part of its or
their assets, and, in any such case, such proceeding or petition shall continue
undismissed for thirty (30) days or an order or decree approving or ordering any
of the foregoing shall be entered.

72



--------------------------------------------------------------------------------



 



          (i) the Parent, the Borrower, any Restricted Subsidiary or, so long as
any Existing Convertible Notes remain outstanding, any Significant Subsidiary or
any Aggregated Subsidiaries, shall (i) voluntarily commence any proceeding or
file any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 10.01(h), (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower, any Restricted Subsidiary or, so long as any Existing Convertible
Notes remain outstanding, any Significant Subsidiary or any Aggregated
Subsidiaries, or for a substantial part of its or their assets, (iv) file an
answer admitting the material allegations of a petition filed against it or them
in any such proceeding, (v) make a general assignment for the benefit of
creditors or (vi) take any action for the purpose of effecting any of the
foregoing; or any stockholder of the Parent shall make any request or take any
action for the purpose of calling a meeting of the stockholders of the Parent to
consider a resolution to dissolve and wind up the Parent’s affairs.
          (j) (i) one or more judgments for the payment of money in an aggregate
amount in excess of $25,000,000 (to the extent not covered by independent third
party insurance provided by insurers of the highest claims paying rating or
financial strength as to which the insurer does not dispute coverage and is not
subject to an insolvency proceeding) or (ii) any one or more non-monetary
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, shall be rendered against any Loan
Party or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of any Loan Party to enforce any such judgment.
          (k) the Loan Documents after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with their terms
against the Borrower or a Guarantor party thereto or shall be repudiated by any
of them, or cease to create a valid and perfected Lien of the priority required
thereby on any of the collateral purported to be covered thereby, except to the
extent permitted by the terms of this Agreement, or the Borrower or any
Restricted Subsidiary or any of their Affiliates shall so state in writing.
          (l) an ERISA Event shall have occurred that, in the opinion of the
Majority Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in liability of the Parent and
its Subsidiaries in an aggregate amount exceeding $25,000,000 in any year.
          (m) a Change in Control shall occur.
     Section 10.02 Remedies.
          (a) In the case of an Event of Default other than one described in
Section 10.01(h), or Section 10.01(i) at any time thereafter during the
continuance of such Event of Default, the Majority Lenders shall, by notice to
the Borrower, take either or both of the following actions, at the same or
different times: (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Loan Parties accrued hereunder and under the Loans and the
other Loan Documents (including, without limitation, the payment of cash
collateral to secure the LC Exposure as provided in Section 2.08(j)), shall
become due and payable immediately,

73



--------------------------------------------------------------------------------



 



without presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by each
Loan Party; and in case of an Event of Default described in Section 10.01(h) or
Section 10.01(i), the Commitments shall automatically terminate and the Notes
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and the other obligations of the Borrower and the
Guarantors accrued hereunder and under the Notes and the other Loan Documents
(including, without limitation, the payment of cash collateral to secure the LC
Exposure as provided in Section 2.08(j)), shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Loan Party.
          (b) In the case of the occurrence of an Event of Default, the
Administrative Agent and the Lenders will have all other rights and remedies
available at law and equity.
          (c) All proceeds realized from the liquidation or other disposition of
collateral or otherwise received after maturity of the Notes, whether by
acceleration or otherwise, shall be applied:
               (i) first, to payment or reimbursement of that portion of the
Indebtedness constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;
               (ii) second, pro rata to payment or reimbursement of that portion
of the Indebtedness constituting fees, expenses and indemnities payable to the
Lenders;
               (iii) third, pro rata to payment of accrued interest on the
Loans;
               (iv) fourth, pro rata to payment of principal outstanding on the
Loans and Indebtedness referred to in Clause (b) of the definition of
Indebtedness owing to a Lender or an Affiliate of a Lender;
               (v) fifth, pro rata to any other Indebtedness;
               (vi) sixth, to serve as cash collateral to be held by the
Administrative Agent to secure the LC Exposure; and
               (vii) seventh, any excess, after all of the Indebtedness shall
have been indefeasibly paid in full in cash, shall be paid to the Borrower or as
otherwise required by any Governmental Requirement.
ARTICLE XI
The Administrative Agent
     Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.
     Section 11.02 Duties and Obligations of Administrative Agent. The
Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing (the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not

74



--------------------------------------------------------------------------------



 



intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law; rather, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties), (b) the
Administrative Agent shall have no duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.03, and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Parent or any Loan Party that is communicated to
or obtained by the bank serving as Administrative Agent or any of its Affiliates
in any capacity. The Administrative Agent shall be deemed not to have knowledge
of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and shall not be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of the Parent and the Loan Parties or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein. For
purposes of determining compliance with the conditions specified in ARTICLE VI,
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received written notice from such Lender prior
to the proposed closing date specifying its objection thereto. The
Administrative Agent shall take commercially reasonable steps to make available
copies of each Loan Document to the Lenders promptly upon request.
     Section 11.03 Action by Administrative Agent. The Administrative Agent
shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise in writing as directed by the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 12.02) and in all cases the Administrative
Agent shall be fully justified in failing or refusing to act hereunder or under
any other Loan Documents unless it shall (a) receive written instructions from
the Majority Lenders or the Lenders, as applicable, (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to its satisfaction by the Lenders against any and all liability and
expenses which may be incurred by it by reason of taking or continuing to take
any such action. The instructions as aforesaid and any action taken or failure
to act pursuant thereto by the Administrative Agent shall be binding on all of
the Lenders. If a Default has occurred and is continuing, then the
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities) described in this Section 11.03, provided that, unless and until
the Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default as it shall deem advisable in
the best interests of the Lenders. In no event, however, shall the
Administrative Agent be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement, the Loan Documents or applicable law. If a Default has occurred and
is continuing, the Syndication Agent and the Documentation Agent shall have no
obligation to perform any act in respect thereof. No Agent

75



--------------------------------------------------------------------------------



 



shall be liable for any action taken or not taken by it with the consent or at
the request of the Majority Lenders or the Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02), and otherwise no Agent shall be liable for any
action taken or not taken by it hereunder or under any other Loan Document or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith INCLUDING ITS OWN ORDINARY
NEGLIGENCE, except for its own gross negligence or willful misconduct.
     Section 11.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Parent, the Borrower, the Lenders and the Issuing Bank hereby waives the right
to dispute the Administrative Agent’s record of such statement, except in the
case of gross negligence or willful misconduct by the Administrative Agent. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts. The Administrative Agent may
deem and treat the payee of any Note as the holder thereof for all purposes
hereof unless and until a written notice of the assignment or transfer thereof
permitted hereunder shall have been filed with the Administrative Agent.
     Section 11.05 Subagents. The Administrative Agent may perform any and all
its duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
     Section 11.06 Resignation of Administrative Agent. Subject to the
appointment and acceptance of a successor Agent as provided in this
Section 11.06, any Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Majority Lenders
shall have the right, in consultation with the Borrower, to appoint from among
the Lenders a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation of the retiring Agent, then
the retiring Agent may, on behalf of the Lenders and the Issuing Bank, appoint a
qualified financial institution as successor Agent. Upon the acceptance of its
appointment as Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Agent’s resignation
hereunder, the provisions of this ARTICLE XI and Section 12.03 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Agent.
     Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not an Agent, and such bank
and its Affiliates may accept deposits from, lend money to

76



--------------------------------------------------------------------------------



 



and generally engage in any kind of business with the Parent or any Loan Party
or other Affiliate thereof as if it were not an Agent hereunder.
     Section 11.08 No Reliance. Each Lender acknowledges that it has,
independently and without reliance upon the Administrative Agent, any other
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement and each other Loan Document to which it is a party. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder. The Agents shall not be required to
keep themselves informed as to the performance or observance by the Parent, the
Borrower or any of its Restricted Subsidiaries of this Agreement, the Loan
Documents or any other document referred to or provided for herein or to inspect
the Properties or books of any such Person. Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent hereunder, no Agent or the Arrangers shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Parent or any Loan Party (or any of their Affiliates) which may come into the
possession of such Agent or any of its Affiliates. In this regard, each Lender
acknowledges that Simpson Thacher & Bartlett LLP is acting in this transaction
as special counsel to the Administrative Agent only, except to the extent
otherwise expressly stated in any legal opinion or any Loan Document. Each other
party hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.
     Section 11.09 Administrative Agent May File Proofs of Claim.
In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of its Restricted
Subsidiaries, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 12.03.

77



--------------------------------------------------------------------------------



 



Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.
Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
          (a) Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any collateral that is permitted to be sold or
released pursuant to the terms of the Loan Documents. Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to execute and deliver
to the Borrower, at the Borrower’s sole cost and expense, any and all releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with any sale or other disposition of
Property to the extent such sale or other disposition is permitted by the terms
of Section 9.11 or is otherwise authorized by the terms of the Loan Documents.
          (b) Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any Lien on any Mortgaged Property granted to or
held by the Agent under the Mortgages, so long as (i) after giving effect to
such release, the value of the Mortgaged Property shall not be less than 85% of
the total value of the Oil and Gas Properties as set forth in the most recent
Reserve Report, (ii) the Borrower shall deliver to the Administrative Agent a
certificate in the form of Exhibit K hereto, which sets forth the calculation of
the value of the Mortgaged Property and demonstrates and certifies that such
value of the Mortgaged Property equals or exceeds 85% of the total value of the
Oil and Gas Properties, after giving effect to such release of such Mortgaged
Property, and (iii) the Borrower identifies in writing on such certificate the
Mortgaged Properties to be released and sets forth the value attributed thereto
in the most recent Reserve Report.
          (c) Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to subordinate any Lien on any property granted to or held
by the Administrative Agent under any of the Loan Document to the holder of any
Lien on such property that is permitted by Section 9.02(d).
          (d) Each Lender and the Issuing Bank hereby authorizes the
Administrative Agent to release any Guarantor from its obligations under any
Guaranty Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted hereunder.
     Upon request by the Administrative Agent at any time, the Majority Banks
will confirm in writing the Agent’s authority to release or subordinate its
interest in particular types or items of property, or to release any Guarantor
from its obligations under any Guaranty Agreement pursuant to this
Section 11.10.
      Section 11.11 The Arrangers and the Agents. The Arrangers, the Syndication
Agent and the Documentation Agent shall have no duties, responsibilities or
liabilities under this Agreement and the other Loan Documents other than their
duties, responsibilities and liabilities in their capacity as Lenders hereunder.
ARTICLE XII
Miscellaneous
     Section 12.01 Notices.
          (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to Section 12.01(b)), all
notices and other communications provided for

78



--------------------------------------------------------------------------------



 



herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:
               (i) if to the Borrower, to it at 1615 Poydras Street, New
Orleans, Louisiana 70112, Attention of Kathleen Quirk (Telecopy No.
(504) 582-4511);
               (ii) if to the Administrative Agent, to it at: 1 Chase Tower, 10
South Dearborn, IL1-0010, Chicago, Illinois 60603 Attention: Leonida Mischke,
Phone No. (312) 385-7055, Fax No. (312) 385-7096, and for all other
correspondence other than borrowings, continuation, conversion and Letter of
Credit requests 712 Main, 12th Floor, Houston, Texas 77002, Attention of Ronald
Dierker (Fax No. (713) 216-7794);
               (iii) if to any other Lender, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
          (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 12.02 Waivers; Amendments.
          (a) No failure on the part of the Administrative Agent, the Issuing
Bank or any Lender to exercise and no delay in exercising, and no course of
dealing with respect to, any right, power or privilege, or any abandonment or
discontinuance of steps to enforce such right, power or privilege, under any of
the Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege under any of the Loan
Documents preclude any other or further exercise thereof or the exercise of any
other right, power or privilege. The rights and remedies of the Administrative
Agent, the Issuing Bank and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of this Agreement or any
other Loan Document or consent to any departure by any Loan Party therefrom
shall in any event be effective unless the same shall be permitted by
Section 12.02(b), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
          (b) Except as provided in Section 2.09, neither this Agreement nor any
provision hereof nor any Security Instrument nor any provision thereof may be
waived, amended or modified except pursuant to an agreement or agreements in
writing entered into by the Parent, the Borrower and the Majority Lenders or by
the Parent, the Borrower and the Administrative Agent with the consent of the
Majority Lenders; provided that no such agreement shall (i) increase the Maximum
Credit Amount of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written

79



--------------------------------------------------------------------------------



 



consent of each Lender, decrease or maintain the Borrowing Base without the
consent of the Required Lenders, (iii) reduce the principal amount of any Loan
or LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, or reduce any other Indebtedness hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment or prepayment of the principal
amount of any Loan or LC Disbursement, or any interest thereon, or any fees
payable hereunder, or any other Indebtedness hereunder or under any other Loan
Document, or reduce the amount of, waive or excuse any such payment, or postpone
or extend the date of any scheduled reduction of the Maximum Aggregate Credit
Amounts under Section 2.06(c) or the Termination Date without the written
consent of each Lender affected thereby, (v) change Section 4.01(b) or
Section 4.01(c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (vi) waive or
amend Section 10.02(c) without the written consent of each Lender, (vii) release
any Guarantor (except as set forth in the Guaranty Agreement), release any of
the collateral (other than as provided in Section 11.10), or reduce the
percentage set forth in Section 8.14(a) to less than 85%, without the written
consent of each Lender, or (viii) change any of the provisions of this
Section 12.02(b) or the definitions of “Majority Lenders” or “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to waive, amend or modify any rights hereunder or under any other Loan
Documents or make any determination or grant any consent hereunder or any other
Loan Documents, without the written consent of each Lender; provided further
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent, any other Agent or the Issuing Bank
hereunder or under any other Loan Document without the prior written consent of
the Administrative Agent, other such Agent or the Issuing Bank, as the case may
be. Notwithstanding the foregoing, any supplement to Schedule 7.14
(Subsidiaries) shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly marked as such and, upon receipt, the
Administrative Agent will promptly deliver a copy thereof to the Lenders.
Notwithstanding the foregoing, the Borrower and the Administrative Agent may
amend this Agreement or any other Loan Document without the consent of the
Lenders to add covenants or other provisions in order to permit the Loan Parties
to comply with Section 9.04(b)(ii)(B).
     Section 12.03 Expenses, Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including, without
limitation, the reasonable fees, charges and disbursements of counsel and other
outside consultants for the Administrative Agent, the reasonable travel,
photocopy, mailing, courier, telephone and other similar expenses, and the cost
of environmental audits and surveys and appraisals, in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration (both before and after the
execution hereof and including advice of counsel to the Administrative Agent as
to the rights and duties of the Administrative Agent and the Lenders with
respect thereto) of this Agreement and the other Loan Documents and any
amendments, modifications or waivers of or consents related to the provisions
hereof or thereof (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all costs, expenses, taxes, assessments and
other charges incurred by the any Agent or any Lender in connection with any
filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) all reasonable out-of-pocket expenses incurred by the
Issuing Bank in connection with the issuance, amendment, renewal or extension of
any Letter of Credit or any demand for payment thereunder, (iv) all
out-of-pocket expenses incurred by any Agent, the Issuing Bank or any Lender,
including the fees, charges and disbursements of any counsel for any Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement or any other Loan Document,
including its rights under this Section 12.03, or in connection with the Loans
made or Letters of Credit issued hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

80



--------------------------------------------------------------------------------



 



          (b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, THE ISSUING
BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS
(EACH SUCH PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND
RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL
FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT
OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, (ii) THE PERFORMANCE BY THE PARTIES HERETO OR THE PARTIES TO
ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THEREUNDER
OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
DOCUMENT, (iii) THE FAILURE OF THE PARENT OR ANY LOAN PARTY TO COMPLY WITH THE
TERMS OF ANY LOAN DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL
REQUIREMENT, (iv) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE PARENT OR ANY LOAN PARTY SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (v) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY THE
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(vi) ANY OTHER ASPECT OF THE LOAN DOCUMENTS, (vii) THE OPERATIONS OF THE
BUSINESS OF THE PARENT OR ANY LOAN PARTY BY SUCH PERSONS, (viii) ANY ASSERTION
THAT THE LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO
THE SECURITY INSTRUMENTS, (ix) ANY ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER
OR ANY RESTRICTED SUBSIDIARY OR ANY OF THEIR PROPERTIES, INCLUDING WITHOUT
LIMITATION, THE PRESENCE, GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE,
TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL OR TREATMENT OF OIL, OIL AND GAS
WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON ANY OF THEIR PROPERTIES, (x) THE
BREACH OR NON-COMPLIANCE BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY WITH ANY
ENVIRONMENTAL LAW APPLICABLE TO THE BORROWER OR ANY RESTRICTED SUBSIDIARY,
(xi) THE PAST OWNERSHIP BY THE BORROWER OR ANY RESTRICTED SUBSIDIARY OF ANY OF
THEIR PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH
LAWFUL AND FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY,
(xii) THE PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION,
THREATENED RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR
DISPOSAL OF OIL, OIL AND GAS WASTES, SOLID WASTES OR HAZARDOUS SUBSTANCES ON OR
AT ANY OF THE PROPERTIES OWNED OR OPERATED BY THE BORROWER OR ANY RESTRICTED
SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS MATERIALS
ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
RESTRICTED SUBSIDIARIES, (xiii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY
TO THE BORROWER OR ANY OF ITS RESTRICTED SUBSIDIARIES, (xiv) ANY OTHER
ENVIRONMENTAL, HEALTH OR SAFETY CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS,
OR (xv) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER

81



--------------------------------------------------------------------------------



 



BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD PARTY OR
BY THE ANY LOAN PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY
THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE
SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER
ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT
LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT
(SECOND) OF TORTS OF ONE OR MORE OF THE INDEMNITEES OR BY REASON OF STRICT
LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to any Agent, the Arrangers or the Issuing Bank under
Section 12.03(a) or (b), each Lender severally agrees to pay to such Agent, the
Arrangers or the Issuing Bank, as the case may be, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent, the
Arrangers or the Issuing Bank in its capacity as such.
          (d) To the extent permitted by applicable law, no Loan Party shall
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
          (e) All amounts due under this Section 12.03 shall be payable not
later than 10 days after written demand therefor.
     Section 12.04 Successors and Assigns.
          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
          (b) (i) Subject to the conditions set forth in Section 12.04(b)(ii),
any Lender may assign to one or more assignees (each an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent of:

82



--------------------------------------------------------------------------------



 



                    (A) the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund (as defined below), or, if an Event of Default under
Section 10.01(a), (h) or (i) has occurred and is continuing, to any assignee;
and
                    (B) the Administrative Agent and each Issuing Bank (such
consent not to be unreasonably withheld).
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund or an assignment of the entire
remaining amount of the assigning Lender’s Commitment or Loans, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that (1) no such consent of the Borrower shall be required if
an Event of Default has occurred and is continuing and (2) such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds;
                    (B) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (C) the Assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire.
     For the purposes of this Section 12.04, “Approved Fund” means any Person
(other than a natural person) that is engaged in making, purchasing, holding or
investing in bank loans and similar extensions of credit in the ordinary course
of its business and that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) Person or an Affiliate of a Person that administers
or manages a Lender.
               (iii) Subject to Section 12.04(b)(iv) and the acceptance and
recording thereof, from and after the effective date specified in each
Assignment and Assumption the Assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Section 5.01, Section 5.02, Section 5.03 and Section 12.03). Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 12.04 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.04(c).
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Maximum Credit Amount of, and
principal amount (and stated interest) of the Loans and LC Disbursements owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available

83



--------------------------------------------------------------------------------



 



for inspection by the Borrower, the Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the Assignee’s
completed Administrative Questionnaire and, if required hereunder, applicable
tax forms (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this Section 12.04(b).
               (vi) Notwithstanding the foregoing, no assignment or
participation shall be made to any Loan Party or any Affiliate of a Loan Party.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Bank, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (C) the Borrower, the Administrative Agent, the Issuing Bank
and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) such Lender shall continue to give prompt attention to and
process (including, if required, through discussions with Participants) requests
for waivers or amendments hereunder. Any agreement or instrument pursuant to
which a Lender sells such a participation shall provide that such Lender shall
retain the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the proviso to Section 12.02 that affects such Participant. In
addition such agreement must provide that the Participant be bound by the
provisions of Section 12.03. Subject to Section 12.04(c)(ii), the Borrower
agrees that each Participant shall be entitled to the benefits of Section 5.01,
Section 5.02 and Section 5.03 to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 12.04(b). To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 12.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 4.01(c) as though it were a Lender. Each Lender that sells a
participation, acting solely for this purpose as an agent of the Borrower, shall
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person other than the Borrower
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-19(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, and such Lender, each Loan Party and the Administrative Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 5.01 or Section 5.03 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made

84



--------------------------------------------------------------------------------



 



with the Borrower’s prior written consent. No Participant shall be entitled to
the benefits of Section 5.03 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.03(e) and (f) as though it
were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including, without limitation, any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or Assignee for such
Lender as a party hereto.
          (e) Notwithstanding the foregoing, any Conduit Lender may assign any
or all of the Loans it may have funded hereunder to its designating Lender
without the consent of the Borrower or the Administrative Agent and without
regard to the limitations set forth in Section 12.04(b). Each of the Parent, the
Borrower, each Lender and the Administrative Agent hereby confirms that it will
not institute against a Conduit Lender or join any other Person in instituting
against a Conduit Lender any bankruptcy, reorganization, arrangement, insolvency
or liquidation proceeding under any state bankruptcy or similar law, for one
year and one day after the payment in full of the latest maturing commercial
paper note issued by such Conduit Lender; provided, however, that each Lender
designating any Conduit Lender hereby agrees to indemnify, save and hold
harmless each other party hereto for any loss, cost, damage or expense arising
out of its inability to institute such a proceeding against such Conduit Lender
during such period of forbearance.
          (f) Notwithstanding any other provisions of this Section 12.04, no
transfer or assignment of the interests or obligations of any Lender or any
grant of participations therein shall be permitted if such transfer, assignment
or grant would require the Borrower and the Guarantors to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.
     Section 12.05 Survival; Revival; Reinstatement.
          (a) All covenants, agreements, representations and warranties made by
the Loan Parties herein and in the certificates or other instruments delivered
in connection with or pursuant to this Agreement or any other Loan Document
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, the Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Section 5.01, Section 5.02,
Section 5.03 and Section 12.03 and ARTICLE XI shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement, any other
Loan Document or any provision hereof or thereof.
          (b) To the extent that any payments on the Indebtedness or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Indebtedness so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens,

85



--------------------------------------------------------------------------------



 



security interests, rights, powers and remedies under this Agreement and each
Loan Document shall continue in full force and effect. In such event, each Loan
Document shall be automatically reinstated and the Parent and the Borrower
shall, and shall cause each other Loan Party to, take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.
     Section 12.06 Counterparts; Integration; Effectiveness.
          (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.
          (b) This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof and thereof. This Agreement
and the other Loan Documents represent the final agreement among the parties
hereto and thereto and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.
          (c) Except as provided in Section 6.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.
     Section 12.07 Severability. Any provision of this Agreement or any other
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.
     Section 12.08 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations (of whatsoever
kind, including, without limitations obligations under Swap Agreements) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Parent or any Loan Party against any of and all the obligations of the
Parent or any other Loan Party owed to such Lender now or hereafter existing
under this Agreement or any other Loan Document, irrespective of whether or not
such Lender shall have made any demand under this Agreement or any other Loan
Document and although such obligations may be unmatured. The rights of each
Lender under this Section 12.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender or its Affiliates may have.
     Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.
          (a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT
UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR,

86



--------------------------------------------------------------------------------



 



CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE
STATE WHERE SUCH LENDER IS LOCATED.
     CHAPTER 346 OF THE TEXAS FINANCE CODE (RELATING TO REVOLVING LOAN AND
REVOLVING TRIPARTY ACCOUNTS), SHALL NOT APPLY TO THIS AGREEMENT OR ANY LOANS OR
THE TRANSACTIONS CONTEMPLATED HEREBY.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.
          (c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY
OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE
ADDRESS SPECIFIED IN SECTION 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED
PURSUANT TO SECTION 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO
BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.
          (d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH
LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY
HERETO NOR ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND
(iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE
LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS CONTAINED IN THIS SECTION
12.09.
     Section 12.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

87



--------------------------------------------------------------------------------



 



     Section 12.11 Confidentiality. Each of the Administrative Agent and each
Lender agrees to keep confidential all non-public information provided to it by
the Parent, the Borrower or any of their Subsidiaries, the Administrative Agent
or any Lender pursuant to or in connection with this Agreement that is
designated by the provider thereof as confidential; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to the Administrative Agent, any other Lender or any affiliate
thereof, (b) subject to an agreement to comply with the provisions of this
Section, to any actual or prospective Transferee or any direct or indirect
counterparty to any Swap Agreement (or any professional advisor to such
counterparty) relating to the Borrower and its obligations, (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its affiliates, (d) upon the request or demand of
any Governmental Authority, (e) in response to any order of any court or other
Governmental Authority or as may otherwise be required pursuant to any
Governmental Requirement, (f) if requested or required to do so in connection
with any litigation or similar proceeding, (g) that has been publicly disclosed,
(h) to the National Association of Insurance Commissioners or any similar
organization or any nationally recognized rating agency that requires access to
information about a Lender’s investment portfolio in connection with ratings
issued with respect to such Lender, or (i) in connection with the exercise of
any remedy hereunder or under any other Loan Document.
     Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their related parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
     All information, including requests for waivers and amendments, furnished
by the Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
     Section 12.12 Interest Rate Limitation. Each provision in this Agreement
and each other Loan Document is expressly limited so that in no event whatsoever
shall the amount paid, or otherwise agreed to be paid, by the Borrower for the
use, forbearance or detention of the money to be loaned under this Agreement or
any other Loan Document or otherwise (including any sums paid as required by any
covenant or obligation contained herein or in any other Loan Document which is
for the use, forbearance or detention of such money), exceed that amount of
money which would cause the effective rate of interest to exceed the Highest
Lawful Rate, and all amounts owed under this Agreement and each other Loan
Document shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid which are for the use, forbearance or
detention of money under this Agreement or such Loan Document shall in no event
exceed that amount of money which would cause the effective rate of interest to
exceed the Highest Lawful Rate. To the extent that the Highest Lawful Rate
applicable to a Lender is at any time determined by Texas law, such rate shall
be the weekly ceiling provided for in Chapter 303 of the Texas Finance Code, as
amended; provided, to the extent permitted by such Article, the Lenders from
time to time by notice from the Administrative Agent to the Borrower may revise
the aforesaid election of such interest rate ceiling as such ceiling affects the
then-current or future balances of the Loans. Notwithstanding any provision in
this Agreement or any other Loan Document to the contrary, if the maturity of
the Loans or the obligations in respect of the other Loan Documents are
accelerated for any

88



--------------------------------------------------------------------------------



 



reason, or in the event of prepayment of all or any portion of the Loans or the
obligations in respect of the other Loan Documents by the Borrower or in any
other event, earned interest on the Loans and such other obligations of the
Borrower may never exceed the maximum amount permitted by applicable law, and
any unearned interest otherwise payable on the Loans or the obligations in
respect of the other Loan Documents that is in excess of the maximum amount
permitted by applicable law shall be canceled automatically as of the date of
such acceleration or prepayment or other such event and, if theretofore paid,
shall be credited on the principal of the Loans or, if the principal of the
Loans has been paid in full, held as collateral for any contingent or unmatured
obligation of the Borrower, or, if there are no contingent or unmatured
obligations of the Borrower then outstanding, refunded to the Borrower. In
determining whether or not the interest paid or payable, under any specific
contingency, exceeds the Highest Lawful Rate, the Borrower and the Lenders
shall, to the maximum extent permitted by applicable law, amortize, prorate,
allocate and spread, in equal parts during the period of the actual term of this
Agreement, all interest at any time contracted for, charged, received or
reserved in connection with this Agreement.
     Section 12.13 Collateral Matters; Swap Agreements. The benefit of the
Security Instruments and of the provisions of this Agreement relating to any
collateral securing the Indebtedness shall also extend to and be available to
those Lenders or their Affiliates which are counterparties to any Swap Agreement
with the Borrower or any of its Restricted Subsidiaries on a pro rata basis in
respect of any obligations of the Borrower or any of its Restricted Subsidiaries
which arise under any such Swap Agreement while such Person or its Affiliate is
a Lender, but only while such Person or its Affiliate is a Lender, including any
Swap Agreements between such Persons in existence prior to the date hereof. No
Lender or any Affiliate of a Lender shall have any voting rights under any Loan
Document as a result of the existence of obligations owed to it under any such
Swap Agreements.
     Section 12.14 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Restricted Subsidiary of the Borrower, any obligor, contractor, subcontractor,
supplier or materialsman) shall have any rights, claims, remedies or privileges
hereunder or under any other Loan Document against the Administrative Agent, any
other Agent, the Issuing Bank or any Lender for any reason whatsoever. There are
no third party beneficiaries.
     Section 12.15 Acknowledgements. Each of the Parent and the Borrower hereby
acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
          (b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Parent or the Borrower arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between Administrative Agent and Lenders, on one hand, and the
Parent and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and no joint venture is created hereby or
by the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Lenders or among the Parent, the Borrower and the
Lenders.
     Section 12.16 EXCULPATION PROVISIONS
     EACH OF THE PARTIES HERETO SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND AGREES THAT

89



--------------------------------------------------------------------------------



 



IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS FULLY
INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS AND EFFECTS
OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF
ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS ATTORNEY IN
ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT IT
RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE
OF SUCH PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS.”
     Section 12.17 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Parent and the
Borrower, which information includes the name and address of the Parent and the
Borrower and other information that will allow such Lender to identify the
Parent and the Borrower in accordance with the Act.
[SIGNATURES BEGIN NEXT PAGE]

90



--------------------------------------------------------------------------------



 



     The parties hereto have caused this Agreement to be duly executed as of the
day and year first above written.

          BORROWER:  MCMORAN OIL & GAS LLC
      By:   /s/ Kathleen L. Quirk         Kathleen L. Quirk, Vice President     
        PARENT:  MCMORAN EXPLORATION CO.
      By:   /s/ Kathleen L. Quirk         Kathleen L. Quirk, Senior Vice       
President & Treasurer     

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT:  JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and as a Lender
      By:   /s/ Ronald Dierker         Name:   Ronald Dierker        Title:  
Managing Director     

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



          SYNDICATION AGENT:  TORONTO DOMINION (NEW YORK) LLC,
as Syndication Agent and as a Lender
      By:   /s/ Debbi L. Brito         Name:   Debbi L. Brito        Title:  
Authorized Signatory     

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



          DOCUMENTATION AGENTS:  BNP PARIBAS, as Documentation Agent and
as a Lender
      By:   /s/ Doug Liftman         Name:   Doug Liftman        Title:  
Managing Director        By:   /s/ Rick Hawthorne         Name:   Rick
Hawthorne        Title:        

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  CAPITAL ONE, N.A., as a Lender
      By:   /s/ Matthew L. Molero         Name:   Matthew L. Molero       
Title:   Vice President     

Signature Page
Credit Agreement

 



--------------------------------------------------------------------------------



 



          LENDER:  U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Daria Mahoney         Name:   Daria Mahoney        Title:   Vice
President     

Signature Page
Credit Agreement

 